


Exhibit 10.1




U.S. $500,000,000
FIVE-YEAR CREDIT AGREEMENT
Dated as of September 2, 2015
among
ARIZONA PUBLIC SERVICE COMPANY,
as Borrower,


THE LENDERS PARTY HERETO,


BARCLAYS BANK PLC,
as Agent and Issuing Bank,


MIZUHO BANK, LTD.,
as Syndication Agent,


MIZUHO BANK, LTD.,
BANK OF AMERICA, N.A.,
BNP PARIBAS,
JPMORGAN CHASE BANK, N.A.,
MUFG UNION BANK, N.A.,
SUNTRUST BANK
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Issuing Banks,


BANK OF AMERICA, N.A.,
BNP PARIBAS,
JPMORGAN CHASE BANK, N.A.,
MUFG UNION BANK, N.A.,
SUNTRUST BANK
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents,


BARCLAYS BANK PLC
MIZUHO BANK, LTD.
BNP PARIBAS SECURITIES CORP.
J.P. MORGAN SECURITIES LLC
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
MUFG UNION BANK, N.A.
SUNTRUST ROBINSON HUMPHREY, INC.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Runners




--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
ARTICLE I
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
 
Section 1.01
Certain Defined Terms.
1


Section 1.02
Other Interpretive Provisions.
19


Section 1.03
Accounting Terms.
20


Section 1.04
Rounding.
20


Section 1.05
Times of Day.
20


 
 
 
 
ARTICLE II
 
 
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
 
 
 
 
Section 2.01
The Revolving Advances and Letters of Credit
20


Section 2.02
Making the Revolving Advances
21


Section 2.03
Letters of Credit
22


Section 2.03A
Swingline Advances
29


Section 2.04
Fees
30


Section 2.05
Optional Termination or Reduction of the Commitments
31


Section 2.06
Repayment of Advances
32


Section 2.07
Interest on Advances
32


Section 2.08
Interest Rate Determination
33


Section 2.09
Optional Conversion of Revolving Advances
34


Section 2.10
Prepayments of Advances
34


Section 2.11
Increased Costs
35


Section 2.12
Illegality
36


Section 2.13
Payments and Computations
36


Section 2.14
Taxes
37


Section 2.15
Sharing of Payments, Etc
52


Section 2.16
Evidence of Debt
42


Section 2.17
Use of Proceeds
42


Section 2.18
Increase in the Aggregate Revolving Credit Commitments
42


Section 2.19
Affected Lenders
55


Section 2.20
Replacement of Lenders
45


Section 2.21
Extension of Termination Date
46


 
 
 
 
ARTICLE III
 
 
CONDITIONS PRECEDENT
 
 
 
 
Section 3.01
Conditions Precedent to Effectiveness.
48


Section 3.02
Conditions Precedent to Each Credit Extension and Commitment Increase
49


Section 3.03
Determinations Under Section 3.01
50


 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
ARTICLE IV
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 
Section 4.01
Representations and Warranties of the Borrower.
50


 
 
 
 
ARTICLE V
 
 
 COVENANTS OF THE BORROWER
 
 
 
 
Section 5.01
Affirmative Covenants.
54


Section 5.02
Negative Covenants.
57


Section 5.03
Financial Covenant.
58


 
 
 
 
ARTICLE VI
 
 
 EVENTS OF DEFAULT
 
 
 
 
Section 6.01
Events of Default.
59


Section 6.02
Actions in Respect of Letters of Credit upon Default
61


 
 
 
 
ARTICLE VII
 
 
THE AGENT
 
 
 
 
Section 7.01
Appointment and Authority.
61


Section 7.02
Rights as a Lender.
61


Section 7.03
Exculpatory Provisions.
62


Section 7.04
Reliance by Agent.
62


Section 7.05
Delegation of Duties.
63


Section 7.06
Resignation of Agent.
63


Section 7.07
Non-Reliance on Agent and Other Lenders.
63


Section 7.08
No Other Duties, Etc.
64


Section 7.09
Issuing Banks
 
 
 
 
 
ARTICLE VIII
 
 
MISCELLANEOUS
 
 
 
 
Section 8.01
Amendments, Etc.
64


Section 8.02
Notices, Etc.
65


Section 8.03
No Waiver; Cumulative Remedies; Enforcement.
67


Section 8.04
Costs and Expenses; Indemnity; Damage Waiver.
67


Section 8.05
Right of Set-off.
69


Section 8.06
Binding Effect.
69


Section 8.07
Successors and Assigns.
69


Section 8.08
Confidentiality.
72


Section 8.09
Governing Law.
73


Section 8.10
Counterparts; Integration; Effectiveness
73







--------------------------------------------------------------------------------




Section 8.11
Jurisdiction, Etc.
73


Section 8.12
Payments Set Aside.
74


Section 8.13
Patriot Act.
74


Section 8.14
Waiver of Jury Trial.
74


Section 8.15
No Advisory or Fiduciary Responsibility.
74


Section 8.16
Survival of Representations and Warranties.
75


Section 8.17
Severability.
75


 
 
 
Schedules
 
 
 
 
 
Schedule 1.01
Commitments and Ratable Shares
 
Schedule 4.01(j)
Subsidiaries
 
Schedule 4.01(k)
Existing Indebtedness
 
Schedule 8.02
Certain Addresses for Notices
 
 
 
 
Exhibits
 
 
 
 
 
Exhibit A
Form of Note
 
Exhibit B
Form of Notice of Borrowing
 
Exhibit C
Form of Assignment and Assumption
 





--------------------------------------------------------------------------------




FIVE-YEAR CREDIT AGREEMENT


Dated as of September 2, 2015


ARIZONA PUBLIC SERVICE COMPANY, an Arizona corporation (the “Borrower”), the
banks, financial institutions and other institutional lenders (the “Initial
Lenders”) and initial issuing banks (the “Initial Issuing Banks”) listed on the
signature pages hereof, the other Lenders (as hereinafter defined), BARCLAYS
BANK PLC, as Agent for the Lenders (as hereinafter defined), MIZUHO BANK, LTD.,
as Syndication Agent and BANK OF AMERICA, N.A., BNP PARIBAS, JPMORGAN CHASE
BANK, N.A., MUFG UNION BANK, N.A., SUNTRUST BANK and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Documentation Agents, agree as follows:
The Borrower has requested that the Lenders provide a revolving credit facility
for the purposes set forth herein, and the Lenders are willing to do so on the
terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


Section 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:


“2013 Order” means Decision No. 73659, dated February 6, 2013, of the Arizona
Corporation Commission.
“Additional Commitment Lender” has the meaning specified in Section 2.18(d).
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means a Revolving Advance or a Swingline Advance.
“Affected Lender” means any Lender, as reasonably determined by the Agent or if
the Agent is the Affected Lender, by the Required Lenders, that (a) has failed
to (i) fund all or any portion of any Revolving Advance within three (3)
Business Days of the date such Revolving Advances were required to be funded
hereunder unless such Lender notifies the Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in writing) has
not been satisfied, or (ii) pay to the Agent, any Issuing Bank, the Swingline
Lender, if any, or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit and
funding obligations in respect of Swingline Advances) within three (3) Business
Days of the date when due, (b) has notified the Borrower, the Agent, any Issuing
Bank or any Lender in writing of its intention not to fund any Revolving Advance
or any of its other funding obligations under this Agreement, (c) has failed,
within three Business Days after written request by the Agent, or if the Agent
is the Affected Lender, by the Required Lenders, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Revolving Advances and other funding obligations under this Agreement or (d)
shall (or whose parent company shall) generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or shall have
had any proceeding instituted by or against such Lender (or its parent company)
seeking to adjudicate it as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian for it or for any substantial part of
its property and, in the case of any such proceeding instituted against it (but
not instituted by it), either such proceeding shall remain




--------------------------------------------------------------------------------




undismissed or unstayed for a period of 30 days, or any of the actions sought in
such proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian for, it or for any substantial part of
its property) shall occur, or shall take (or whose parent company shall take)
any corporate action to authorize any of the actions set forth above in this
subsection (e), provided that a Lender shall not be deemed to be an Affected
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or any Person that directly or indirectly controls such Lender by
a Governmental Authority or an instrumentality thereof.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
“Agent” means Barclays in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.
“Agent’s Account” means the account of the Agent designated on Schedule 8.02
under the heading “Agent’s Account” or such other account as the Agent may
designate to the Lenders and the Borrower from time to time.
“Agent’s Office” means the Agent’s address and, as appropriate, the Agent’s
Account, or such other address or account as the Agent may from time to time
notify the Borrower and the Lenders.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Rate” means, from time to time, the following percentages per annum
determined by reference to the Public Debt Rating as set forth below:
Public Debt Rating S&P/Moody’s
Eurodollar Rate Advances
Base Rate Advances
Commitment Fee
Level 1
AA-/Aa3 or above
0.750%
0.000%
0.060%
Level 2
< Level 1 but ≥
A+/A1
0.875%
0.000%
0.075%
Level 3
< Level 2 but ≥
A/A2
1.000%
0.000%
0.100%
Level 4
< Level 3 but ≥
A-/A3
1.125%
0.125%
0.125%
Level 5
< Level 4 but ≥ BBB+/Baa1
1.250%
0.250%
0.175%
Level 6
< Level 5
1.500%
0.500%
0.225%





--------------------------------------------------------------------------------






“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of any entity that
administers or manages a Lender.
“Arrangers” means, collectively, Barclays, Mizuho Bank, Ltd., BNP Paribas
Securities Corp., J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, MUFG Union Bank, N.A., SunTrust Robinson Humphrey, Inc and
Wells Fargo Securities, LLC.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.
“Assuming Lender” has the meaning specified in Section 2.18(d).
“Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).
“Authorized Officer” means the chairman of the board, chief executive officer,
chief operating officer, chief financial officer, chief accounting officer,
president, any vice president, treasurer, controller or any assistant treasurer
of the Borrower.
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
“Barclays” means Barclays Bank PLC.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of:
(a)    the rate of interest in effect for such day as publicly announced from
time to time by the Agent as its “prime rate”;
(b)    the Federal Funds Rate plus 0.50%; and
(c)    an amount equal to (i) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus (ii) 1%.
“Prime rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Agent) or any
similar release by the Federal Reserve Board (as determined by the Agent). Any
change in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Base Rate Advance” means a Revolving Advance that bears interest as provided in
Section 2.07(a)(i).
“Borrower” has the meaning given to such term in the introductory paragraph
hereof.
“Borrower Information” has the meaning specified in Section 8.08.
“Borrowing” means (a) a borrowing consisting of simultaneous Revolving Advances
of the same Type made by each of the Lenders pursuant to Section 2.01(a) or (b)
Swingline Advances.
“Business Day” means a day of the year on which banks are not required or
authorized by Law to close in New York City or Phoenix, Arizona and, if the
applicable Business Day relates to any Advance in which interest is calculated
by reference to the Eurodollar Rate, on which dealings are carried on in the
London interbank market.




--------------------------------------------------------------------------------




“Capital Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on the balance
sheet of such Person under GAAP and, for the purposes of this Agreement, the
amount of such obligations shall be the capitalized amount thereof, determined
in accordance with GAAP.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any Law, (b) any change in any Law or in
the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed a
“Change in Law” regardless of the date enacted, adopted, issued or implemented.


“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
“Commitment Date” has the meaning specified in Section 2.18(b).
“Commitment Increase” has the meaning specified in Section 2.18(a).
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Indebtedness” means, at any date, the Indebtedness of the Borrower
and its Consolidated Subsidiaries determined on a Consolidated basis as of such
date; provided, however, that so long as the creditors of the VIE Lessor Trusts
have no recourse to the assets of the Borrower, “Consolidated Indebtedness”
shall not include any Indebtedness or other obligations of the VIE Lessor
Trusts.
“Consolidated Net Worth” means, at any date, the sum as of such date of (a) the
par value (or value stated on the books of the Borrower) of all classes of
capital stock of the Borrower and its Subsidiaries, excluding the Borrower’s
capital stock owned by the Borrower and/or its Subsidiaries, plus (or minus in
the case of a surplus deficit) (b) the amount of the Consolidated surplus,
whether capital or earned, of the Borrower, determined in accordance with GAAP
as of the end of the most recent calendar month (excluding the effect on the
Borrower’s accumulated other comprehensive income/loss of the ongoing
application of Accounting Standards Codification Topic 815).
“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be Consolidated with those of the Borrower on its
Consolidated financial statements if such financial statements were prepared as
of such date; provided that in no event will Consolidated Subsidiaries include
the VIE Lessor Trusts.
“Controlled Affiliate” has the meaning specified in Section 4.01(n).
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Advances of one Type into Revolving Advances of the other Type pursuant to
Section 2.08, Section 2.09 or Section 2.12.
“Credit Extension” means each of the following: (a) a Borrowing and (b) the
issuance of a Letter of Credit.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.




--------------------------------------------------------------------------------




“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Dollars” or “$” means dollars of the United States of America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Agent.
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 8.07(b)(iii)).
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment and relating to any Environmental Law, including, without
limitation, (a) by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any Governmental
Authority or any third party for damages, contribution, indemnification, cost
recovery, compensation or injunctive relief.
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, natural resources or, to the extent relating to exposure to
Hazardous Materials, human health or safety, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Agent.
“Eurodollar Rate” means:




--------------------------------------------------------------------------------




(a)    for any Interest Period with respect to a Eurodollar Rate Advance, the
London interbank offered rate administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate for Dollars)
(“ICE LIBOR”), as published by Reuters (or other commercially available source
providing quotations of ICE LIBOR as designated by the Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Agent to be the rate at which deposits in dollars for delivery
on the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Advance being made, continued or converted by the
Agent and with a term equivalent to such Interest Period would be offered by the
Agent to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and
(b)    for any interest rate calculation with respect to a Base Rate Advance,
the rate per annum equal to (i) ICE LIBOR, at approximately 11:00 a.m., London
time, two Business Days prior to the date of determination (provided that if
such day is not a Business Day in London, the next preceding Business Day in
London) for Dollar deposits being delivered in the London interbank market for a
term of one month commencing that day or (ii) if such published rate is not
available at such time for any reason, the rate determined by the Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Advance being made,
continued or converted by the Agent and with a term equal to one month would be
offered by the Agent’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination;
provided that, if the Eurodollar Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.
“Eurodollar Rate Advance” means a Revolving Advance that bears interest at a
rate based on the Eurodollar Rate (other than a Base Rate Advance bearing
interest at a rate based on the Eurodollar Rate).
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Taxes” means, with respect to the Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) Taxes imposed on or measured by its
overall net income (however denominated), and franchise Taxes imposed on it (in
lieu of net income Taxes), by the United States of America or the jurisdiction
(or any political subdivision thereof) under the Laws of which such recipient is
organized or does business or in which its principal office is located or, in
the case of any Lender, in which its Applicable Lending Office is located, (b)
any branch profits Taxes imposed by the United States of America or any similar
Tax imposed by any other jurisdiction in which the Borrower is located, (c) any
backup withholding Tax that is required by the Internal Revenue Code to be
withheld from amounts payable to a Lender that has failed to comply with clause
(A) of Section 2.14(e)(ii), (d) in the case of a Foreign Lender (other than as
agreed to between any assignee and the Borrower pursuant to a request by the
Borrower under Section 2.20), any United States of America withholding Tax that
(i) is required to be imposed on amounts payable to such Foreign Lender pursuant
to the Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Applicable Lending Office) or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (B) of Section 2.14(e)(ii), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.14(a)(i) or (ii) and (v) any United States withholding Tax
imposed by FATCA.
“Executive Order” has the meaning specified in Section 4.01(p).
“Existing Credit Agreement” means that certain Five-Year Credit Agreement, dated
as of April 9, 2013 by and among the Borrower, the Lenders from time to time
party thereto and the Agent.




--------------------------------------------------------------------------------




“Existing Termination Date” has the meaning specified in Section 2.18(d).
“Extending Lender” has the meaning specified in Section 2.18(d).
“Extension Date” has the meaning specified in Section 2.18(d).
“FATCA” means Section 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Agent on such
day on such transactions as determined by the Agent, and (c) solely for purposes
for determining the Money Market Rate, any such other publication or means of
determining the rate for federal funds as agreed to between the Borrower and
Swingline Lender; provided further, that if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Fee Letters” means (a) each of the following letters to the Borrower dated
August 5, 2015: (i) the letter from Barclays and Mizuho Bank, Ltd., (ii) the
letter from Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Wells Fargo Bank, National Association, Wells Fargo Securities,
LLC, JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, SunTrust Bank and
SunTrust Robinson Humphrey, Inc., MUFG Union Bank, N.A., BNP Paribas Securities
Corp. and BNP Paribas and (iii) the agent fee letter from Barclays, as Agent,
each relating to certain fees payable by the Borrower to such parties in respect
of the transactions contemplated by this Agreement and (b) any letter between
the Borrower and any Issuing Bank other than an Initial Issuing Bank relating to
certain fees payable to such Issuing Bank in its capacity as such, each as
amended, modified, restated or supplemented from time to time.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of an Issuing Bank or a
Swingline Lender). For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“Four Corners Acquisition” means the acquisition by the Borrower from Southern
California Edison Company (“SCE”) of SCE’s interests in Units 4 and 5 of the
Four Corners Power Plant near Farmington, New Mexico, pursuant to the Purchase
and Sale Agreement, dated as of November 8, 2010, by and between SCE and the
Borrower.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” has the meaning specified in Section 1.03.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).




--------------------------------------------------------------------------------






“Government Official” shall mean (a) an executive, official, employee or agent
of a governmental department, agency or instrumentality, (b) a director,
officer, employee or agent of a wholly or partially government-owned or
-controlled company or business, (c) a political party or official thereof, or
candidate for political office or (d) an executive, official, employee or agent
of a public international organization (e.g., the International Monetary Fund or
the World Bank).


“Guarantee” means as to any Person, any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness of any other
Person or in any manner providing for the payment of any Indebtedness of any
other Person or otherwise protecting the holder of such Indebtedness against
loss (whether by virtue of partnership arrangements, agreements to keep well, to
purchase assets, goods, securities or services, or to take-or-pay or otherwise),
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business. The term “Guarantee” used as a
verb has a corresponding meaning.
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“Hedge Agreement” means any interest rate swap, cap or collar agreement,
interest rate future or option contract, currency swap agreement, currency
future or option contract, commodity future or option contract, commodity
forward contract or other similar agreement.
“Increase Date” has the meaning specified in Section 2.18(a).
“Increasing Lender” has the meaning specified in Section 2.18(b).
“Indebtedness” means as to any Person at any date (without duplication):
(a) indebtedness created, issued, incurred or assumed by such Person for
borrowed money or evidenced by bonds, debentures, notes or similar instruments;
(b) all obligations of such Person to pay the deferred purchase price of
property or services, excluding, however, trade accounts payable (other than for
borrowed money) arising in, and accrued expenses incurred in, the ordinary
course of business of such Person so long as such trade accounts payable are
paid within 180 days (unless subject to a good faith dispute) of the date
incurred; (c) all Indebtedness secured by a Lien on any asset of such Person, to
the extent such Indebtedness has been assumed by, or is a recourse obligation
of, such Person; (d) all Guarantees by such Person; (e) all Capital Lease
Obligations of such Person; and (f) the amount of all reimbursement obligations
of such Person (whether contingent or otherwise) in respect of letters of
credit, bankers’ acceptances, surety or other bonds and similar instruments in
support of Indebtedness.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Ineligible Institution” means (a) a natural person, (b) an Affected Lender or
any of its Subsidiaries, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
“Initial Issuing Banks” has the meaning given to such term in the introductory
paragraph hereof.
“Initial Lenders” has the meaning given to such term in the introductory
paragraph hereof.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date such Eurodollar Rate Advance
is disbursed or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice




--------------------------------------------------------------------------------




received by the Agent not later than 12:00 noon on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:
(a)    the Borrower may not select any Interest Period that ends after the
Termination Date;
(b)    Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;
(c)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(d)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means the Initial Issuing Banks or any other Lender approved by
the Borrower that may agree to issue Letters of Credit pursuant to an Assignment
and Assumption or other agreement in form satisfactory to the Borrower and the
Agent, so long as such Lender expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the Agent of its
Applicable Lending Office (which information shall be recorded by the Agent in
the Register), for so long as such Initial Issuing Bank or Lender, as the case
may be, shall have a Letter of Credit Commitment.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Ratable Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made nor
refinanced as a Base Rate Advance.
“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Agent.
“L/C Obligations” means, as at any date of determination, the aggregate
Available Amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“L/C Related Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by any Issuing Bank and the Borrower or in favor of any Issuing Bank and
relating to such Letter of Credit.




--------------------------------------------------------------------------------




“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.
“Lender Notice Date” has the meaning specified in Section 2.18(d).
“Lenders” means the Initial Lenders, each Issuing Bank, the Swingline Lender, if
any, each Assuming Lender that shall become a party hereto pursuant to Section
2.18 and each Person that shall become a party hereto pursuant to Section 8.07.
“Letter of Credit” has the meaning specified in Section 2.01(b).
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any Issuing Bank.
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrower from time to time in an aggregate amount equal to (a) for each of
the Initial Issuing Banks, $31,250,000 and (b) for any other Issuing Bank, as
separately agreed to by such Issuing Bank and the Borrower. The Letter of Credit
Commitment is part of, and not in addition to, the Revolving Credit Commitments.
“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Termination Date.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge or other
security interest or preferential arrangement that has the practical effect of
creating a security interest, including, without limitation, the lien or
retained security title of a conditional vendor and any easement, right of way
or other encumbrance on title to real property, and any capital lease having
substantially the same economic effect as any of the foregoing.
“Loan Documents” mean this Agreement, each Note, each L/C Related Document and
the Fee Letters.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations, business or property of the Borrower and its Subsidiaries
taken as a whole, (b) the rights and remedies of the Agent or any Lender under
this Agreement or any Note or (c) the ability of the Borrower to perform its
obligations under this Agreement or any Note.
“Material Subsidiary” means, at any time, a Subsidiary of the Borrower which as
of such time meets the definition of a “significant subsidiary” included as of
the date hereof in Regulation S-X of the Securities and Exchange Commission or
whose assets at such time exceed 10% of the assets of the Borrower and the
Subsidiaries (on a consolidated basis).
“Money Market Rate” means (a) the Federal Funds Rate plus (b) the Applicable
Rate for Eurodollar Rate Advances.
“Money Market Rate Advance” means a Swingline Advance that bears interest at a
rate based on the Money Market Rate.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.




--------------------------------------------------------------------------------




“Non-Extending Lender” has the meaning specified in Section 2.18(d).
“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Revolving Advance, Swingline Advance or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue under any Loan Document after the
commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Participant” has the meaning specified in Section 8.07(d).
“Participant Register” has the meaning specified in Section 8.07(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Permitted Lien” of the Borrower or any Material Subsidiary means any of the
following:
(i)Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been made;
(ii)Liens imposed by or arising by operation of law, such as Liens of carriers,
warehousemen, mechanics, materialmen and landlords incurred in the ordinary
course of business, including, without limitation, landlord’s liens arising
under Arizona Law under leases entered into by the Borrower in the 1986 sale and
leaseback transactions with respect to PVNGS Unit 2 and securing the payment of
rent under such leases, in each case, for sums not overdue for a period of more
than 30 days or being contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been made;
(iii)Liens incurred in the ordinary course of business in connection with
worker’s compensation, unemployment insurance or other forms of governmental
insurance or benefits or other similar statutory obligations;
(iv)Liens to secure obligations on surety or appeal bonds;
(v)Liens on cash deposits in the nature of a right of setoff, banker’s lien,
counterclaim or netting of cash amounts owed arising in the ordinary course of
business on deposit accounts, commodity accounts or securities accounts;
(vi)easements, restrictions, reservations, licenses, covenants, and other
defects of title that are not, in the aggregate, materially adverse to the use
of such property for the purpose for which it is used;




--------------------------------------------------------------------------------




(vii)Liens securing claims against or other obligations of any Person other than
the Borrower or any Subsidiary of the Borrower neither assumed nor guaranteed by
the Borrower or any Subsidiary of the Borrower nor on which the Borrower or any
Subsidiary of the Borrower customarily pays interest, existing upon real estate
or rights in or relating to real estate acquired by the Borrower or any
Subsidiary of the Borrower for use in the operation of the business of the
Borrower or any Subsidiary of the Borrower, including, without limitation, for
the generation, transmission or distribution of electric energy, transportation,
telephonic, telegraphic, radio, wireless or other electronic communication or
any other purpose;
(viii)rights reserved to or vested in and Liens on assets arising out of
obligations or duties to any municipality or public authority with respect to
any right, power, franchise, grant, license or permit, or by any provision of
Law;
(ix)rights reserved to or vested in others to take or receive any part of the
power pursuant to firm power commitment contracts, purchased power contracts,
tolling agreements and similar agreements, coal, gas, oil or other minerals,
timber or other products generated, developed, manufactured or produced by, or
grown on, or acquired with, any property of the Borrower;
(x)rights reserved to or vested in any municipality or public authority to
control or regulate any property of the Borrower, or to use such property in a
manner that does not materially impair the use of such property for the purposes
for which it is held by the Borrower;
(xi)security interests granted in favor of the lessors in the Borrower’s
Decommissioning Trust Agreement (PVNGS Unit 2) dated as of January 31, 1992
(such agreement, as amended or otherwise modified from time to time, being the
“Unit 2 Trust Agreement”) entered into in connection with the PVNGS Unit 2 sale
leaseback transaction to secure the Borrower’s obligations in respect of the
decommissioning of PVNGS Unit 2 or related facilities;
(xii)Liens that may exist with respect to the Unit 2 Trust Agreement (other than
as described in paragraph (xi) above) or with respect to either of the
Borrower’s Decommissioning Trust Agreement (PVNGS Unit 1) or Decommissioning
Trust Agreement (PVNGS Unit 3), each dated as of July 1, 1991, as amended or
otherwise modified from time to time, relating to the Borrower’s obligation to
set aside funds for the decommissioning and retirement from service of such
Units;
(xiii)pledges of pollution control bonds and related rights to secure the
Borrower’s reimbursement obligations in respect of letters of credit, bond
insurance, and other credit or liquidity enhancements supporting pollution
control bond transactions, provided that such pollution control bonds are not
secured by any other assets of the Borrower or any Material Subsidiary;
(xiv)rights and interests of Persons other than the Borrower or any Material
Subsidiary (including, without limitation, acquisition rights), related
obligations of the Borrower or any Material Subsidiary and restrictions on it or
its property arising out of contracts, agreements and other instruments to which
the Borrower or any Material Subsidiary is a party that relate to the common
ownership or joint use of property or other use of property for the benefit of
one or more third parties or that allow a third party to purchase property of
the Borrower or any Material Subsidiary and all Liens on the interests of
Persons other than the Borrower or any Material Subsidiary in such property;
(xv)transfers of operational or other control of facilities to a regional
transmission organization or other similar body and Liens on such facilities to
cover expenses, fees and other costs of such an organization or body;
(xvi)Liens established on specified bank accounts of the Borrower to secure the
Borrower’s reimbursement obligations in respect of letters of credit supporting
commercial paper issued by the Borrower and similar arrangements for collateral
security with respect to refinancings or replacements of the same;
(xvii)rights of transmission users or any regional transmission organizations or
similar entities in transmission facilities;
(xviii)Liens on property of the Borrower sold in a transaction permitted by
Section 5.02(a) to another Person pursuant to a conditional sales agreement
where the Borrower retains title;
(xix)Liens created under this Agreement;
(xx)Liens on cash or cash equivalents not to exceed $200,000,000 (A) deposited
in margin accounts with or on behalf of futures contract brokers or paid over to
other contract counterparties or (B) pledged or deposited as collateral to a
contract counterparty to secure obligations with respect to (1) contracts (other
than for Indebtedness) for commercial and trading activities in the ordinary
course of business for the purchase,




--------------------------------------------------------------------------------




transmission, distribution, sale, storage, lease or hedge of any energy or
energy related commodity or (2) Hedge Agreements;
(xxi)Liens granted on cash or cash equivalents to defease Indebtedness of the
Borrower or any of its Subsidiaries;
(xxii)Liens granted on cash or cash equivalents constituting proceeds from any
sale or disposition of assets that is not prohibited by Section 5.02(c)
deposited in escrow accounts or otherwise withheld or set aside to secure
obligations of the Borrower or any Subsidiary providing for indemnification,
adjustment of purchase price or any similar obligations, in each case, in an
amount not to exceed the amount of gross proceeds received by the Borrower or
any Subsidiary in connection with such sale or disposition;
(xxiii)Liens, deposits and similar arrangements to secure the performance of
bids, tenders or contracts (other than contracts for borrowed money), public or
statutory obligations, performance bonds and other obligations of a like nature
incurred in the ordinary course of business by the Borrower or any of its
Subsidiaries;
(xxiv)rights of lessees arising under leases entered into by the Borrower or any
of its Subsidiaries as lessor, in the ordinary course of business;
(xxv)any Liens on or reservations with respect to governmental and other
licenses, permits, franchises, consents and allowances;
(xxvi)Liens on property which is the subject of a Capital Lease Obligation
designating the Borrower or any of its Subsidiaries as lessee and all right,
title and interest of the Borrower or any of its Subsidiaries in and to such
property and in, to and under such lease agreement, whether or not such lease
agreement is intended as a security;
(xxvii)licenses of intellectual property entered into in the ordinary course of
business;
(xxviii) Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(xxix) deposits or funds established for the removal from service of operating
facilities and coal mines and related facilities or other similar facilities
used in connection therewith; and
(xxx)Liens on cash deposits used to secure letters of credit under defaulting
lender provisions in credit or reimbursement facilities;
provided, however, that no Lien in favor of the PBGC shall, in any event, be a
Permitted Lien.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.
“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order; (b) that is
owned or controlled by, or acting for or on behalf of, any Person listed in the
Annex to the Executive Order or identified pursuant to the provisions of Section
1 of the Executive Order; (c) with whom a Lender is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or anti-laundering law,
including the Executive Order; (d) who commits, threatens, conspires to commit,
or support “terrorism” as defined in the Executive Order; (e) who is named as a
“Specially designated national or blocked person” on the most current list
published by the OFAC at its official website, at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list; or (f) who is
owned or controlled by a Person listed above in clause (c) or (e).
“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Rate shall be determined by reference to the available rating;
(b) except as set forth in the proviso at the end of this definition, if neither
S&P nor Moody’s shall have in effect a Public Debt Rating, the Applicable Rate
will be set in accordance with Level 6 under the definition of “Applicable
Rate”; (c) if the ratings established by




--------------------------------------------------------------------------------




S&P and Moody’s shall fall within different levels, the Applicable Rate shall be
based upon the higher rating unless such ratings differ by two or more levels,
in which case the applicable level will be deemed to be one level below the
higher of such levels; and (d) if any rating established by S&P or Moody’s shall
be changed (other than as a result of a change in the basis on which ratings are
established), such change shall be effective as of the date on which such change
is first announced publicly by the rating agency making such change; provided
that if the Public Debt Rating system of S&P or Moody’s shall change, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Lenders shall negotiate in good faith to
amend the definition of “Applicable Rate” to reflect such changed rating system
or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate will be set in
accordance with the level most recently in effect under the definition of
“Applicable Rate” prior to such change or cessation.
“PVNGS” means the Palo Verde Nuclear Generating Station.
“PWCC” means Pinnacle West Capital Corporation, an Arizona corporation.
“Ratable Share” of any amount means, with respect to any Lender at any time but
subject to the provisions of Section 2.19, the product of such amount times a
fraction the numerator of which is the amount of such Lender’s Revolving Credit
Commitment at such time (or, if the Revolving Credit Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Revolving Credit
Commitment as in effect immediately prior to such termination) and the
denominator of which is the aggregate amount of all Revolving Credit Commitments
at such time (or, if the Revolving Credit Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, the aggregate amount of all Revolving Credit
Commitments as in effect immediately prior to such termination).
“Register” has the meaning specified in Section 8.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived
under the final regulations issued under Section 4043, as in effect as of the
date of this Agreement (the “Section 4043 Regulations”). Any changes made to the
Section 4043 Regulations that become effective after the Effective Date shall
have no impact on the definition of Reportable Event as used herein unless
otherwise amended by the Borrower and the Required Lenders.
“Required Lenders” means, at any time, but subject to Section 2.19, Lenders
holding in the aggregate more than 50% of (a) the Revolving Credit Commitments
or (b) if the Revolving Credit Commitments have been terminated, the Total
Outstandings.
“Revolving Advance” means an advance by a Lender to the Borrower as part of a
Borrowing, including a Base Rate Advance made pursuant to Section 2.03(c), but
excluding any L/C Advance made as part of an L/C Borrowing and any Swingline
Advance, and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of
which shall be a Type of Revolving Advance).
“Revolving Credit Commitment” means, as to any Lender, its obligation to (a)
make Revolving Advances to the Borrower pursuant to Section 2.01 and 2.03(c),
(b) purchase participations in L/C Obligations and (c) make Revolving Advances
pursuant to Section 2.03A(c) for the purpose of repaying Swingline Advances, in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 1.01 under the column
“Revolving Credit Commitment” or if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement or if such Lender has entered into any
Assignment and Assumption, the amount set forth for such Lender in the Register,
in each case as such amount may be reduced pursuant to Section 2.05 or increased
pursuant to Section 2.18.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.




--------------------------------------------------------------------------------




“Sale Leaseback Obligation Bonds” means PVNGS II Funding Corp.’s (a) 8.00%
Secured Lease Obligation Bonds, Series 1993, due 2015; (b) any other bonds
issued by or on behalf of the Borrower in connection with a sale/leaseback
transaction; and (c) any refinancing or refunding of the obligations specified
in subclauses (a) and (b) above.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC and any similar economic or
financial sanctions or trade embargoes of the type described in Sections 4.01(n)
through (q) and imposed, administered or enforced from time to time by the U.S.
government, including the U.S. Department of State.
“SEC Reports” means the Borrower’s (i) Form 10-K Report for the year ended
December 31, 2014, (ii) Form 10-Q Reports for the quarter ended March 31, 2015
and June 30, 2015 and (ii) Form 8-K Reports filed on January 9, 2015 (as amended
January 15, 2015), April 2, 2015, May 19, 2015 and June 16, 2015.
“Subsequent Order” means any decision, order or ruling of the Arizona
Corporation Commission issued after the Effective Date relating to the
incurrence or maintenance of Indebtedness by the Borrower and that amends,
supersedes or otherwise modifies the 2013 Order or any successor decision, order
or ruling.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding Voting Stock, (b) the interest in the capital
or profits of such limited liability company, partnership or joint venture or
(c) the beneficial interest in such trust or estate, is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries;
provided that in no event will Subsidiaries include the VIE Lessor Trusts.
“Swingline Advance” means an advance made by the Swingline Lender, if any, to
the Borrower pursuant to Section 2.03A.
“Swingline Eurodollar Rate Advance” means a Swingline Advance that bears
interest at a rate equivalent to (a) clause (b) under the definition of
Eurodollar Rate, plus (b) the Applicable Rate for Eurodollar Rate Advances.


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Advances outstanding at such time. The Swingline Exposure of any
Lender shall be its Ratable Share of the total Swingline Exposure at such time.
“Swingline Lender” means, upon notice to the Agent by such Lender and the
Borrower, any Lender approved by the Borrower and the Agent from time to time
that may agree to fund Swingline Advances.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means the earlier of (a) September 2, 2020, subject to
extension (in the case of, and solely with respect to, each Lender consenting
thereto) as provided in Section 2.21 in which case one or more different
Termination Dates may exist which shall relate to individual Lender Commitments
and (b) the date of termination in whole of the Commitments pursuant to Section
2.05 or 6.01.
“Total Outstandings” means the sum of (a) the aggregate principal amount of all
Revolving Advances plus (b) all L/C Obligations outstanding plus (c) the
aggregate Swingline Exposure.
“Type” means a Base Rate Advance or a Eurodollar Rate Advance.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrower in an amount equal to the excess of (a) the




--------------------------------------------------------------------------------




amount of its Letter of Credit Commitment over (b) the aggregate Available
Amount of all Letters of Credit issued by such Issuing Bank.
“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Revolving Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time and (ii) such Lender’s
Ratable Share of the aggregate L/C Obligations and, other than for the purposes
of calculation of the commitment fees, such Lender’s Ratable Share of the
aggregate Swingline Exposure outstanding at such time.
“VIE Lessor Trusts” means the three (3) separate variable-interest entity lessor
trusts that purchased from, and leased back to, the Borrower certain interests
in the PVNGS Unit 2 and related common facilities, as described in Note 6 of
Notes to Condensed Consolidated Financial Statements in the Borrower’s Quarterly
Report on Form 10-Q for the fiscal quarter ended June 30, 2015.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s permitted successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


Section 1.03    Accounting Terms. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared, in accordance with generally accepted accounting
principles as in effect from time to time, applied on a basis consistent (except
for changes concurred in by the Borrower’s independent public accountants) with
the most recent audited Consolidated financial statements of the Borrower
delivered to the Agent (“GAAP”). If at any time any change in GAAP or in the
interpretation thereof would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall




--------------------------------------------------------------------------------




so request, the Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP or in the interpretation thereof (subject to the
approval of the Required Lenders); provided that, unless and until so amended,
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein.


Section 1.04    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


Section 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).


Article II
AMOUNTS AND TERMS OF THE ADVANCES AND
LETTERS OF CREDIT


Section 2.01    The Revolving Advances and Letters of Credit.


(a)The Revolving Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Revolving Advances in Dollars to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an amount not to exceed such
Lender’s Unused Commitment. Each Borrowing (other than a Swingline Advance)
shall be in an aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and shall consist of Revolving Advances of the same
Type made on the same day by the Lenders ratably according to their respective
Revolving Credit Commitments. Within the limits of each Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(a), prepay pursuant to Section 2.10
and reborrow under this Section 2.01(a). Any Swingline Advance shall be made and
repaid in accordance with the procedures set forth in Section 2.03A.


(b)Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, in reliance upon the agreements of the other Lenders set
forth in this Agreement, to issue standby letters of credit (each a “Letter of
Credit”) for the account of the Borrower from time to time on any Business Day
during the period from the Effective Date until 30 days before the Termination
Date in an aggregate Available Amount for all Letters of Credit issued by each
Issuing Bank not to exceed at any time such Issuing Bank’s Letter of Credit
Commitment, provided that after giving effect to the issuance of any Letter of
Credit, (i) the Total Outstandings shall not exceed the aggregate Revolving
Credit Commitments and (ii) each Lender’s Ratable Share of the Total
Outstandings shall not exceed such Lender’s Revolving Credit Commitment. No
Letter of Credit shall have an expiration date (including all rights of the
Borrower or the beneficiary to require renewal) later than the Letter of Credit
Expiration Date. Within the limits referred to above, the Borrower may from time
to time request the issuance of Letters of Credit under this Section 2.01(b).
The terms “issue”, “issued”, “issuance” and all similar terms, when applied to a
Letter of Credit, shall include any renewal, extension or amendment thereof.


Section 2.02    Making the Revolving Advances.


(a)Except as otherwise provided in Section 2.03(c), each Borrowing (other than a
Swingline Advance) shall be made on notice, given not later than (x) 12:00 noon
on the third Business Day prior to the date of the proposed Borrowing in the
case of a Borrowing consisting of Eurodollar Rate Advances or (y) 12:00 noon on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent, which shall give to each Lender
prompt notice thereof by facsimile. Each such notice of a Borrowing (a “Notice
of Borrowing”) shall be in writing or by facsimile in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Revolving Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Revolving
Advance. Each Lender shall, in the case of a Borrowing consisting of Base Rate
Advances, before




--------------------------------------------------------------------------------




2:00 p.m. on the date of such Borrowing, and in the case of a Borrowing
consisting of Eurodollar Rate Advances, before 11:00 a.m. on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Agent at the Agent’s Account, in same day funds, such Lender’s Ratable Share
of such Borrowing. After the Agent’s receipt of such funds and upon fulfillment
of the applicable conditions set forth in Article III, the Agent will make such
funds available to the Borrower at the Agent’s address referred to in Section
8.02 or as requested by the Borrower in the applicable Notice of Borrowing.


(b)Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.08 or 2.12 and (ii) at no time shall there be more than fifteen
different Interest Periods outstanding for Eurodollar Rate Advances.


(c)Each Notice of Borrowing shall be irrevocable and binding on the Borrower. In
the case of any Borrowing that the related Notice of Borrowing specifies is to
be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense reasonably incurred by such Lender as a
result of any failure to fulfill on or before the date specified in such Notice
of Borrowing for such Borrowing the applicable conditions set forth in Article
III, including, without limitation, any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Revolving Advance
to be made by such Lender as part of such Borrowing when such Revolving Advance,
as a result of such failure, is not made on such date.


(d)Unless the Agent shall have received notice from a Lender prior to the time
of the applicable Borrowing that such Lender will not make available to the
Agent such Lender’s Ratable Share of such Borrowing, the Agent may assume that
such Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such Ratable Share available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent within one Business Day after
demand for such Lender and within three Business Days after demand for the
Borrower such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, at (i) in the case of the Borrower, the interest
rate applicable at the time to Revolving Advances comprising such Borrowing and
(ii) in the case of such Lender, the Federal Funds Rate. If the Borrower and
such Lender shall pay such interest to the Agent for the same or an overlapping
period, the Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Revolving Advance as part of such Borrowing for purposes of this
Agreement.


(e)The failure of any Lender to make the Revolving Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Revolving Advance on the date of such Borrowing, but
no Lender shall be responsible for the failure of any other Lender to make the
Revolving Advance to be made by such other Lender on the date of any Borrowing.


Section 2.03    Letters of Credit.


(a)General.
(i)No Issuing Bank shall issue any Letter of Credit, if the expiry date of such
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all the Lenders have approved such expiry date.
(ii)No Issuing Bank shall be under any obligation to issue any Letter of Credit
if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any




--------------------------------------------------------------------------------




Law applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital and liquidity requirement (for which
such Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which, in
each such case, such Issuing Bank in good faith deems material to it;
(B)except as otherwise agreed by the Borrower and such Issuing Bank, such Letter
of Credit is in an initial stated amount less than $100,000;
(C)such Letter of Credit is to be denominated in a currency other than Dollars;
(D)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder;
(E)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension; or
(F)any Lender is at such time an Affected Lender hereunder, unless the
applicable Issuing Bank is satisfied that the related exposure will be 100%
covered by the Commitments of the non-Affected Lenders or, if not so covered,
until such Issuing Bank has entered into arrangements satisfactory to it in its
sole discretion with the Borrower or such Affected Lender to eliminate such
Issuing Bank’s risk with respect to such Affected Lender, and participating
interests in any such newly issued Letter of Credit shall be allocated among
non-Affected Lenders in a manner consistent with Section 2.19(c)(i) (and
Affected Lenders shall not participate therein).
(iii)No Issuing Bank shall amend any Letter of Credit if such Issuing Bank would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(iv)No Issuing Bank shall be under any obligation to amend any Letter of Credit
if (A) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable Issuing Bank (with a
copy to the Agent) in the form of a Letter of Credit Application appropriately
completed and signed by an Authorized Officer of the Borrower, together with
agreed-upon draft language for such Letter of Credit reasonably acceptable to
the applicable Issuing Bank. Such Letter of Credit Application must be received
by such Issuing Bank and the Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Agent and such Issuing Bank
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable
Issuing Bank: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such Issuing Bank may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable Issuing Bank (A) the Letter of Credit to be amended; (B) the proposed
date of amendment




--------------------------------------------------------------------------------




thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as such Issuing Bank may require.
Additionally, the Borrower shall furnish to the applicable Issuing Bank and the
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any L/C Related Documents, as the
applicable Issuing Bank or the Agent may require. In the event and to the extent
that the provisions of any Letter of Credit Application or other L/C Related
Document shall conflict with this Agreement, the provisions of this Agreement
shall govern. Without limitation of the immediately preceding sentence, to the
extent that any such Letter of Credit Application or other L/C Related Document
shall impose any additional conditions on the maintenance of a Letter of Credit,
any additional default provisions, collateral requirements or other obligations
of the Borrower to any Issuing Bank, other than as stated in this Agreement,
such additional conditions, provisions, requirements or other obligations shall
not have effect so long as this Agreement shall be in effect, except to the
extent as expressly agreed to by the Borrower and such Issuing Bank.
(ii)Promptly after receipt of any Letter of Credit Application, the applicable
Issuing Bank will confirm with the Agent (by telephone or in writing) that the
Agent has received a copy of such Letter of Credit Application from the Borrower
and, if not, such Issuing Bank will provide the Agent with a copy thereof.
Unless the applicable Issuing Bank has received written notice from the Required
Lenders, the Agent or the Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article III shall not then be
satisfied, then, subject to the terms and conditions hereof and any applicable
Letter of Credit Application, such Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with such
Issuing Bank’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such Issuing Bank a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Ratable Share times the amount of such Letter of Credit.
(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the applicable Issuing Bank may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable Issuing Bank, the Borrower shall not be required to
make a specific request to the applicable Issuing Bank for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable Issuing Bank to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the
applicable Issuing Bank shall not permit any such extension (or may issue a
Notice of Non-Extension) if (A) such Issuing Bank has determined that it would
not be permitted at such time to issue such Letter of Credit in its revised form
(as extended) by reason of the provisions of clause (i) of Section 2.03(a) (or
would have no obligation to issue such Letter of Credit by reason of the
provisions of clause (ii) of Section 2.03(a)), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Agent that the
Required Lenders have elected not to permit such extension pursuant to Section
6.02 or (2) from the Agent, the Required Lenders or the Borrower that one or
more of the applicable conditions specified in Section 3.02 is not then
satisfied, and in each such case directing such Issuing Bank not to permit such
extension.
(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to the Borrower and the
Agent a true and complete copy of such Letter of Credit or amendment.




--------------------------------------------------------------------------------




(c)Drawings and Reimbursements; Funding of Participations.
(i)Subject to the provisions below, not later than 2:30 p.m. on the date (the
“Honor Date”) that any Issuing Bank makes any payment on a drawing on any Letter
of Credit, if the Borrower shall have received notice of such payment prior to
11:30 a.m. on such date, or, if such notice has not been received by the
Borrower prior to such time on such date, then not later than 2:30 p.m. on the
next Business Day, the Borrower shall reimburse such Issuing Bank through the
Agent in an amount equal to the amount of such drawing together with interest
thereon. If the Borrower fails to so reimburse such Issuing Bank by such time,
unless the Borrower shall have advised the Agent that it does not meet the
conditions specified in either clause (B) or (C) below, the Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Ratable Share
thereof. In such event, the Borrower shall be deemed to have requested a Base
Rate Advance to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.01(a) or the delivery of a Notice of Borrowing but subject to (A) the
amount of the aggregate Unused Commitments, (B) no Event of Default having
occurred and be continuing, or resulting therefrom, and (C) the conditions
specified in Sections 3.02(c) and (d) being satisfied on and as of the date of
the applicable Base Rate Advance and, to the extent so financed, the Borrower's
obligation to satisfy the reimbursement obligation created by such payment by
the Issuing Bank on the Honor Date shall be discharged and replaced by the
resulting Base Rate Advance. Any notice given by any Issuing Bank or the Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
(ii)Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Agent for the account of the applicable Issuing Bank at the
Agent’s Office in an amount equal to its Ratable Share of the Unreimbursed
Amount not later than 4:00 p.m. on the Business Day specified in such notice by
the Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Advance to the Borrower in such amount. The Agent shall remit the funds so
received to the applicable Issuing Bank.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Base Rate Advance because any of the conditions set forth in clauses (A), (B) or
(C) of Section 2.03(c)(i) cannot be satisfied or for any other reason, then not
later than 2:30 p.m. on the next Business Day after the day notice of the
drawing is given to the Borrower, in the case of a failure to meet any such
condition, or in any other case, after notice of the event resulting in the
outstanding Unreimbursed Amount, the Borrower shall reimburse such Issuing Bank
through the Agent in an amount equal to the amount of such outstanding
Unreimbursed Amount with interest thereon. If the Borrower fails to so reimburse
such Issuing Bank by such time, the Borrower shall be deemed to have incurred
from the applicable Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Base Rate in effect from time to time plus the Applicable Rate for Base Rate
Advances in effect from time to time plus 2% per annum. In such event, each
Lender’s payment to the Agent for the account of the applicable Issuing Bank
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.
(iv)Until each Lender funds its Base Rate Advance or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable Issuing Bank for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Ratable
Share of such amount shall be solely for the account of the applicable Issuing
Bank.
(v)Each Lender’s obligation to make Base Rate Advances or L/C Advances to
reimburse the applicable Issuing Bank for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such Issuing Bank, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or




--------------------------------------------------------------------------------




(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make Base
Rate Advances pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 2.03(c)(i). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable
Issuing Bank for the amount of any payment made by such Issuing Bank under any
Letter of Credit, together with interest as provided herein.
(vi)If any Lender fails to make available to the Agent for the account of the
applicable Issuing Bank any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), such Issuing Bank shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such Issuing Bank at a rate per annum equal
to the greater of the Federal Funds Rate and a rate determined by such Issuing
Bank in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such
Issuing Bank in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Base Rate Advance included in the relevant Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
applicable Issuing Bank submitted to any Lender (through the Agent) with respect
to any amounts owing under this clause (vi) shall be conclusive absent manifest
error.
(d)Repayment of Participations.
(i)At any time after the applicable Issuing Bank has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the Agent
receives for the account of such Issuing Bank any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral (as defined in
Section 2.03(h)) applied thereto by the Agent), the Agent will distribute to
such Lender its Ratable Share thereof in the same funds as those received by the
Agent.
(ii)If any payment received by the Agent for the account of the applicable
Issuing Bank pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 8.12 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Lender
shall pay to the Agent for the account of such Issuing Bank its Ratable Share
thereof on demand of the Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
(e)Failure to Make Revolving Advances. The failure of any Lender to make the
Revolving Advance to be made by it on the date specified in Section 2.03(c) or
any L/C Advance shall not relieve any other Lender of its obligation hereunder
to make its Revolving Advance or L/C Advance, as the case may be, to be made by
such other Lender on such date.
(f)Obligations Absolute. The obligation of the Borrower to reimburse the
applicable Issuing Bank for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), any Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;




--------------------------------------------------------------------------------




(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)any payment by the applicable Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or
(v)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
provided, however, that nothing in this Section 2.03(f) shall limit the rights
of the Borrower under Section 2.03(g).
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity that is
known to the Borrower in connection with any draw under such Letter of Credit of
which the Borrower has reasonable notice, the Borrower will immediately notify
the applicable Issuing Bank. To the extent allowed by applicable Law, Borrower
shall be conclusively deemed to have waived any such claim against the
applicable Issuing Bank and its correspondents unless such notice is given as
aforesaid. Nothing herein shall require the Borrower to make any determination
as to whether the drawing is in accordance with the requirements of the Letter
of Credit, provided that the Borrower may waive any discrepancies in the drawing
on any such Letter of Credit.
(g)Role of Issuing Bank. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the applicable
Issuing Bank, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such Issuing Bank shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
L/C Related Document. The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at Law or under any other agreement. None
of the applicable Issuing Bank, the Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of such Issuing Bank
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.03(f); provided, however, that anything in such clauses
to the contrary notwithstanding, the Borrower may have a claim against the
applicable Issuing Bank, and such Issuing Bank may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence or such
Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the applicable Issuing Bank
may accept documents that appear on its face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.




--------------------------------------------------------------------------------




(h)Cash Collateral. Upon the request of the Agent or the applicable Issuing
Bank, if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding L/C Obligations. Section 6.02 sets forth
certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Section 2.03, Section 2.10(b)(ii), Section 2.19(c) (ii), (iv)
and (v) and Section 6.02, “Cash Collateralize” means to pledge and deposit with
or deliver to the Agent, for the benefit of the Issuing Banks and the Lenders,
as collateral for the L/C Obligations, cash or deposit account balances pursuant
to documentation in form and substance satisfactory to the Agent and each
Issuing Bank (which documents are hereby consented to by the Lenders) in an
amount equal to 100% of the amount of the L/C Obligations as of such date plus
any accrued and unpaid interest and fees thereon. Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Agent, for the benefit
of the Issuing Banks and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked, non-interest bearing deposit
accounts with the Agent.
(i)Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the Agent on
the first Business Day of each month a written report summarizing issuance and
expiration dates of Letters of Credit issued by such Issuing Bank during the
preceding month and drawings during such month under all such Letters of Credit
and (B) to the Agent on the first Business Day of each calendar quarter a
written report setting forth the average daily aggregate Available Amount during
the preceding calendar quarter of all Letters of Credit issued by such Issuing
Bank.
(j)Interim Interest. Except as provided in Section 2.03(c)(ii) with respect to
Unreimbursed Amounts refinanced as Base Rate Advances and Section 2.03(c)(iii)
with respect to L/C Borrowings, unless the Borrower shall reimburse each payment
by an Issuing Bank pursuant to a Letter of Credit in full on the Honor Date, the
Unreimbursed Amount thereof shall bear interest, for each day from and including
the Honor Date to but excluding the date that the Borrower reimburses such
Issuing Bank for the Unreimbursed Amount in full, at the rate per annum equal to
(i) the Base Rate in effect from time to time plus the Applicable Rate for Base
Rate Advances in effect from time to time, to but excluding the next Business
Day after the Honor Date and (ii) from and including the next Business Day after
the Honor Date, the Base Rate in effect from time to time plus the Applicable
Rate for Base Rate Advances in effect from time to time plus 2% per annum.
Section 2.03A    Swingline Advances.
(a)Amount of Swingline Advances. Subject to the terms and conditions set forth
herein, the Swingline Lender will make Swingline Advances in Dollars to the
Borrower from time to time during the period from the Effective Date until the
Termination Date, in an aggregate principal amount at any time outstanding that
will not result in (i) the aggregate principal amount of all outstanding
Swingline Advances exceeding $50,000,000 (or such lesser amount as agreed
between the Borrower and the Swingline Lender) or (ii) the Total Outstandings
exceeding the aggregate Revolving Credit Commitment. Each Swingline Advance
shall be in an aggregate amount of $500,000 or an integral multiple of $100,000
in excess thereof or such greater amounts as agreed between the Borrower and the
Swingline Lender. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Advances. The Swingline Lender shall be under no obligation to make a
Swingline Advance if any Lender is at such time an Affected Lender hereunder,
unless the Swingline Lender is satisfied that the related exposure will be 100%
covered by the Commitments of the non-Affected Lenders or, if not so covered,
until the Swingline Lender has entered into arrangements satisfactory to it in
its sole discretion with the Borrower or such Affected Lender to eliminate the
Swingline Lender’s risk with respect to such Affected Lender, and participating
interests in any such newly made Swingline Advance shall be allocated among
non-Affected Lenders in a manner consistent with Section 2.19(c)(i) (and
Affected Lenders shall not participate therein).
(b)Borrowing Notice and Making of Swingline Advances. To request a Swingline
Advance, the Borrower shall notify the Swingline Lender and the Agent of such
request by telephone (confirmed by facsimile), not later than 2:00 p.m. (or such
later time as the Swingline Lender may determine in its sole discretion), on the
day of such Swingline Advance. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Advance. The Swingline Lender shall promptly notify the
Borrower and the Agent (and the Agent shall promptly notify each Lender) and the
Swingline Lender shall make each Swingline Advance available to the Borrower by
2:30 p.m. (or such later time as may be agreed by the Swingline Lender and the
Borrower)




--------------------------------------------------------------------------------




on the requested date of such Swingline Advance in a manner agreed upon by the
Borrower and the Swingline Lender. Each Swingline Advance shall bear interest at
the Base Rate, or, at the option of the Borrower and subject to prior agreement
between the Borrower and the Swingline Lender, shall be a Swingline Eurodollar
Rate Advance or a Money Market Rate Advance.
(c)Repayment of Swingline Advances. Each Swingline Advance shall be paid in full
by the Borrower on the earlier of (x) on or before the fourteenth (14th)
Business Day after the date such Swingline Advance was made by the Swingline
Lender or (y) the Termination Date. A Swingline Advance may not be repaid with
the proceeds from another Swingline Advance. In addition, the Swingline Lender
(i) may at any time in its sole discretion with respect to any outstanding
Swingline Advance, or (ii) shall, on the fourteenth (14th) Business Day after
the date any Swingline Advance is made and which has not been otherwise repaid,
require each Lender (including the Swingline Lender) to make a Revolving Advance
in the amount of such Lender’s Ratable Share of such Swingline Advance
(including, without limitation, any interest accrued and unpaid thereon), for
the purpose of repaying such Swingline Advance. Not later than 2:00 p.m. on the
date of any notice received pursuant to this Section 2.03A(c), each Lender shall
make available to the Agent its required Revolving Advance, in immediately
available funds in the same manner as provided in Section 2.02(a) with respect
to Revolving Advances made by such Lender. Revolving Advances made pursuant to
this Section 2.03A(c) shall initially be Base Rate Advances and thereafter may
be continued as Base Rate Advances or converted into Eurodollar Rate Advances in
the manner provided in Section 2.09 and subject to the other conditions and
limitations set forth in this Article II. Each Lender’s obligation to make
Revolving Advances pursuant to this Section 2.03A(c) to repay Swingline Advances
shall be unconditional, continuing, irrevocable and absolute and shall not be
affected by any circumstances, including, without limitation, (a) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Agent, the Swingline Lender or any other Person, (b) the occurrence
or continuance of a Default or an Event of Default, (c) any adverse change in
the condition (financial or otherwise) of the Borrower, or (d) any other
circumstance, happening or event whatsoever. In the event that any Lender fails
to make payment to the Agent of any amount due under this Section 2.03A(c), the
Agent shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Agent receives such payment from such Lender or such obligation is otherwise
fully satisfied. In addition to the foregoing, if for any reason any Lender
fails to make payment to the Agent of any amount due under this Section
2.03A(c), such Lender shall be deemed, at the option of the Agent, to have
unconditionally and irrevocably purchased from the Swingline Lender without
recourse or warranty, an undivided interest and participation in the applicable
Swingline Advance in the amount of such Revolving Advance, and such interest and
participation may be recovered from such Lender together with interest thereon
at the Federal Funds Rate for each day during the period commencing on the date
of demand and ending on the date such amount is received.
(d)    Swingline Advances Reports. The Swingline Lender shall furnish to the
Agent on each Business Day a written report summarizing outstanding Swingline
Advances made by the Swingline Lender and the due date for the repayment of such
Swingline Advances; provided that if no Swingline Advances are outstanding, no
such report shall be required to be delivered.
(e)    Successor Swingline Lender. Subject to the appointment and acceptance of
a successor Swingline Lender as provided in this paragraph, the Borrower may,
upon not less than ten (10) Business Days prior notice to the Agent and the
Lenders, replace the existing Swingline Lender with the consent of the Agent
(which consent shall not unreasonably be withheld). Upon the acceptance of its
appointment as Swingline Lender hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the replaced Swingline Lender, and the replaced Swingline Lender shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Swingline Lender shall be as agreed between the Borrower
and such successor. After the Swingline Lender’s replacement hereunder, the
provisions of this Article and Section 8.04 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Swingline Lender.
Section 2.04    Fees.
(a)Commitment Fee. The Borrower agrees to pay to the Agent for the account of
each Lender a commitment fee on such Lender’s Unused Commitment (provided that,
for the avoidance of doubt, and without




--------------------------------------------------------------------------------




duplication, such Lender’s Unused Commitment shall be calculated exclusive of
such Lender’s Swingline Exposure and, if such Lender is the Swingline Lender,
without giving effect to the Swingline Advances, and in no event shall the
aggregate of such commitment fees exceed an amount calculated based on the
product of (a) the aggregate Revolving Credit Commitments minus the aggregate
principal amount of all Revolving Advances and aggregate L/C Obligations and (b)
the Applicable Rate for commitment fees) from the Effective Date in the case of
each Initial Lender and from the effective date specified in the Assumption
Agreement or in the Assignment and Assumption pursuant to which it became a
Lender in the case of each other Lender until the Termination Date at a rate per
annum equal to the Applicable Rate for commitment fees in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December, commencing September 30, 2015, and on the Termination
Date, provided that no commitment fee shall accrue with respect to the Unused
Commitment of an Affected Lender so long as such Lender shall be an Affected
Lender.
(b)Letter of Credit Fees.
i.The Borrower shall pay to the Agent for the account of each Lender a
commission on such Lender’s Ratable Share of the average daily aggregate
Available Amount of all Letters of Credit outstanding from time to time at a
rate per annum equal to the Applicable Rate for Eurodollar Rate Advances in
effect from time to time, during such calendar quarter, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing with the quarter ended September 30, 2015, and on the Termination
Date; provided that the Applicable Rate for Eurodollar Rate Advances shall be 2%
above such Applicable Rate in effect upon the occurrence and during the
continuation of an Event of Default if the Borrower is required to pay default
interest pursuant to Section 2.07(b).
ii.The Borrower shall pay to each Issuing Bank, for its own account, a fronting
fee with respect to each Letter of Credit issued by such Issuing Bank, payable
in the amounts and at the times specified in the applicable Fee Letter between
the Borrower and such Issuing Bank, and such other commissions, issuance fees,
transfer fees and other fees and charges in connection with the issuance or
administration of each Letter of Credit as the Borrower and such Issuing Bank
shall agree promptly following receipt of an invoice therefor.
(c)Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as are agreed between the Borrower and the Agent pursuant to the Fee Letter
between the Borrower and the Agent.
Section 2.05    Optional Termination or Reduction of the Commitments.
(d)The Borrower shall have the right, upon at least three Business Days’ notice
to the Agent, to terminate in whole or permanently reduce ratably in part the
Unused Commitments or the Unissued Letter of Credit Commitments, provided that
each partial reduction shall be in the aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof.
(e)So long as no Default or Event of Default shall be continuing, the Borrower
shall have the right, at any time, upon at least ten Business Days’ notice to an
Affected Lender (with a copy to the Agent), to terminate in whole such Lender’s
Revolving Credit Commitment and, if applicable, its Letter of Credit Commitment,
without affecting the Commitments of any other Lender. Such termination shall be
effective, (x) with respect to such Lender’s Unused Commitment, on the date set
forth in such notice, provided, however, that such date shall be no earlier than
ten Business Days after receipt of such notice and (y) with respect to each
Revolving Advance outstanding to such Lender, in the case of Base Rate Advances,
on the date set forth in such notice and, in the case of Eurodollar Rate
Advances, on the last day of the then current Interest Period relating to such
Revolving Advance. Upon termination of a Lender’s Commitments under this Section
2.05(b), the Borrower will pay or cause to be paid all principal of, and
interest accrued to the date of such payment on, Revolving Advances (and if such
Lender is the Swingline Lender, the Swingline Advances) owing to such Lender
and, subject to Section 2.19, pay any accrued commitment fees or Letter of
Credit fees payable to such Lender pursuant to the provisions of Section 2.04,
and all other amounts payable to such Lender hereunder (including, but not
limited to, any increased costs or other amounts owing under Section 2.11 and
any indemnification for Taxes under Section 2.14); and, if such Lender is an
Issuing Bank, shall pay to such Issuing Bank for deposit in an escrow account an
amount equal to the Available Amount of all Letters of Credit issued by such




--------------------------------------------------------------------------------




Issuing Bank, whereupon all Letters of Credit issued by such Issuing Bank shall
be deemed to have been issued outside of this Agreement on a bilateral basis and
shall cease for all purposes to constitute a Letter of Credit issued under this
Agreement, and upon such payments, except as otherwise provided below, the
obligations of such Lender hereunder shall, by the provisions hereof, be
released and discharged; provided, however, that (i) such Lender’s rights under
Sections 2.11, 2.14 and 8.04, and, in the case of an Issuing Bank, Section
8.04(c), and its obligations under Section 8.04 and 8.08, in each case in
accordance with the terms thereof, shall survive such release and discharge as
to matters occurring prior to such date and (ii) such escrow agreement shall be
in a form reasonably agreed to by the Borrower and such Issuing Bank, but in no
event shall either the Borrower or such Issuing Bank require any waivers,
covenants, events of default or other provisions that are more restrictive than
or inconsistent with the provisions of this Agreement. Subject to Section 2.18,
the aggregate amount of the Commitments of the Lenders once reduced pursuant to
this Section 2.05(b) may not be reinstated. The termination of the Commitments
of an Affected Lender pursuant to this Section 2.05(b) will not be deemed to be
a waiver of any right that the Borrower, the Agent, any Issuing Bank, the
Swingline Lender or any other Lender may have against the Affected Lender that
arose prior to the date of such termination. Upon any such termination, the
Ratable Share of each remaining Lender will be revised.
Section 2.06    Repayment of Advances. The Borrower shall repay to the Agent for
the ratable account of the Lenders on the Termination Date the aggregate
principal amount of the Revolving Advances made by such Lender and then
outstanding. The Borrower shall repay Swingline Advances in accordance with
Section 2.03A(c).
Section 2.07    Interest on Advances.


(a)Scheduled Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Lender (including the Swingline Lender)
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:
i.Base Rate Advances. During such periods as such Revolving Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (x) the Base
Rate in effect from time to time plus (y) the Applicable Rate for Base Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.
ii.Eurodollar Rate Advances. During such periods as such Revolving Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Revolving Advance to the sum of (x) the Eurodollar Rate
for such Interest Period for such Revolving Advance plus (y) the Applicable Rate
for Eurodollar Rate Advances in effect from time to time, payable in arrears on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.
iii.Swingline Advances. During such period as such Swingline Advance remains
outstanding, the Base Rate or, as agreed to by the Swingline Lender and the
Borrower, the Money Market Rate or the Eurodollar Rate, payable on the date such
Swingline Advance is required to be repaid.
(b)Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent may, and upon the request of the
Required Lenders shall, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i), (a)(ii) or
(a)(iii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i),
(a)(ii) or (a)(iii) above and (ii) to the fullest extent permitted by Law, the
amount of any interest, fee or other amount payable hereunder that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on Base Rate Advances pursuant to clause (a)(i)
above, provided, however, that following acceleration of the Advances pursuant
to Section 6.01, Default Interest shall accrue and be payable hereunder whether
or not previously required by the Agent.




--------------------------------------------------------------------------------




(c)Interest Rate Limitation. Nothing contained in this Agreement or in any other
Loan Document shall be deemed to establish or require the payment of interest to
any Lender at a rate in excess of the maximum rate permitted by applicable Law.
If the amount of interest payable for the account of any Lender on any interest
payment date would exceed the maximum amount permitted by applicable Law to be
charged by such Lender, the amount of interest payable for its account on such
interest payment date shall be automatically reduced to such maximum permissible
amount. In the event of any such reduction affecting any Lender, if from time to
time thereafter the amount of interest payable for the account of such Lender on
any interest payment date would be less than the maximum amount permitted by
applicable Law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
Section 2.08    Interest Rate Determination.
(a)The Agent shall give prompt notice to the Borrower and the Lenders of the
applicable interest rate determined by the Agent for purposes of Section
2.07(a).
(b)If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Advance or a Conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Advance, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Advance, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Advance
does not adequately and fairly reflect the cost to such Lenders of funding such
Revolving Advance, the Agent will promptly so notify the Borrower and each
Lender, whereupon each Eurodollar Rate Advance will automatically on the last
day of the then existing Interest Period therefor Convert into a Base Rate
Advance. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Advances shall be suspended until the Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
Conversion to or continuation of Eurodollar Rate Advances or, failing that, will
be deemed to have Converted such request into a request for a Base Rate Advance
in the amount specified therein.
(c)If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Revolving Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
(d)On the date on which the aggregate unpaid principal amount of Eurodollar Rate
Advances comprising any Borrowing shall be reduced, by payment or prepayment or
otherwise, to less than $5,000,000, such Revolving Advances shall automatically
Convert into Base Rate Advances.
(e)Upon the occurrence and during the continuance of any Event of Default,
i.with respect to Eurodollar Rate Advances, each such Revolving Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Revolving Advance is then a Base
Rate Advance, will continue as a Base Rate Advance); and
ii.the obligation of the Lenders to make Eurodollar Rate Advances or to Convert
Revolving Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
Section 2.09    Optional Conversion of Revolving Advances. The Borrower may on
any Business Day, upon notice given to the Agent not later than 12:00 noon on
the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of Sections 2.08 and 2.12, Convert all Revolving Advances of
one Type comprising the




--------------------------------------------------------------------------------




same Borrowing into Revolving Advances of the other Type; provided, however,
that (a) any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, (b) any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.02(b), (c) no Conversion of any Revolving Advances shall result in
more separate Borrowings than permitted under Section 2.02(b) and (d) no
Swingline Advances may be converted. Each such notice of a Conversion shall,
within the restrictions specified above, specify (i) the date of such
Conversion, (ii) the Revolving Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Revolving Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower.
Section 2.10    Prepayments of Advances.


(a)Optional. At any time and from time to time, the Borrower shall have the
right to prepay any Advance, in whole or in part, without premium or penalty
(except as provided in clause (y) below), upon notice at least two Business
Days’ prior to the date of such prepayment, in the case of Eurodollar Rate
Advances, and not later than 11:00 a.m. on the date of such prepayment in the
case of Base Rate Advances and Swingline Advances, to the Agent (and, in the
case of prepayment a Swingline Advance, the Swingline Lender) specifying the
proposed date of such prepayment and the aggregate principal amount and Type of
the Advance to be prepaid (and, in the case of Eurodollar Rate Advances, the
Interest Period of the Borrowing pursuant to which made); provided, however,
that (x) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, and shall be
accompanied by accrued interest to the date of prepayment on the principal
amount prepaid, and (y) in the event of any such prepayment of a Eurodollar Rate
Advance, the Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 8.04(e).
(b)Mandatory.
(i)The Borrower shall prepay the aggregate principal amount of the Advances,
together with accrued interest to the date of prepayment on the principal amount
prepaid, without requirement of demand therefor, or shall pay or prepay any
other Indebtedness then outstanding at any time, when and to the extent required
to comply with applicable Laws of any Governmental Authority, including the 2013
Order and/or any Subsequent Order, or applicable resolutions of the Board of
Directors of the Borrower.
(ii)If for any reason the Total Outstandings at any time exceed the aggregate
Revolving Credit Commitments then in effect, the Borrower shall, within one
Business Day after notice thereof, prepay Advances and/or Cash Collateralize the
L/C Obligations in an aggregate amount equal to such excess; provided, however,
that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.10(b) unless, after the prepayment in
full of the Advances, the Total Outstandings exceed the aggregate Revolving
Credit Commitments then in effect.
Section 2.11    Increased Costs.
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 2.11(e)) or any Issuing
Bank;
(ii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Advances made by such Lender or any Letter of Credit or participation therein;
or




--------------------------------------------------------------------------------




(iii)subject the Agent or any Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Excluded Taxes and (C) Other Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to the
Agent or such Lender of making or maintaining any Advance (or of maintaining its
obligation to make any such Revolving Advance), or to increase the cost to the
Agent, such Lender or such Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by the Agent, such Lender or such Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of the Agent, such Lender or such Issuing Bank, the Borrower will pay to
the Agent, such Lender or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate the Agent, such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
(b)Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law affecting such Lender or such Issuing Bank or any Applicable
Lending Office of such Lender or such Lender’s or such Issuing Bank’s holding
company, if any, regarding capital and liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Advances made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.
(c)Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive and binding upon all parties absent manifest error. The Borrower
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within 30 days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or such Issuing Bank’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
three months prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
three-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)Reserves on Eurodollar Rate Advances. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Advance equal to the actual
costs of such reserves allocated to such Revolving Advance by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error), which shall be due and payable on each date on which
interest is payable on such Eurodollar Rate Advance, provided the Borrower shall
have received at least 30 days’ prior notice (with a copy to the Agent) of such
additional interest from such Lender. If a Lender fails to give notice 30 days
prior to the relevant interest payment date, such additional interest shall be
due and payable 30 days from receipt of such notice.
Section 2.12    Illegality. If any Lender shall have determined in good faith
that the introduction of or any change in any applicable Law or in the
interpretation or administration thereof by any Governmental Authority charged




--------------------------------------------------------------------------------




with the interpretation or administration thereof, or compliance with any
guideline or request from any such Governmental Authority (whether or not having
the force of law), makes it unlawful for any Lender or its Applicable Lending
Office to make, maintain or fund Eurodollar Rate Advances, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Agent, any obligation of such Lender to make or continue Eurodollar Rate
Advances or to Convert Base Rate Advances to Eurodollar Rate Advances shall be
suspended until such Lender notifies the Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Agent), prepay or, if applicable, Convert all Eurodollar Rate Advances of
such Lender to Base Rate Advances, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Advances to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurodollar Rate Advances. Upon any such prepayment or
Conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or Converted.
Section 2.13    Payments and Computations.


(a)All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. The Borrower
shall make each payment hereunder not later than 1:00 p.m. on the day when due
in U.S. dollars to the Agent at the Agent’s Account in same day funds. The Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal, interest, fees or commissions ratably (other than amounts
payable pursuant to Section 2.05(b), 2.11, 2.12, 2.14, 2.20 or 8.04(e)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon any Assuming Lender
becoming a Lender hereunder as a result of a Commitment Increase pursuant to
Section 2.18, and upon the Agent’s receipt of such Lender’s Assumption Agreement
and recording of the information contained therein in the Register, from and
after the applicable Increase Date, the Agent shall make all payments hereunder
and under any Notes issued in connection therewith in respect of the interest
assumed thereby to the Assuming Lender. Upon its acceptance of an Assignment and
Assumption and recording of the information contained therein in the Register
pursuant to Section 8.07(c), from and after the effective date specified in such
Assignment and Assumption, the Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Assumption shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.
(b)All computations of interest based on (i) the Prime rate (as defined in the
definition of “Base Rate” in Section 1.01) shall be made by the Agent on the
basis of a year of 365 or 366 days, as the case may be and (ii) the Federal
Funds Rate, the Eurodollar Rate and of fees and Letter of Credit commissions
shall be made by the Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Interest on Swingline Advances shall be calculated on the basis of a
year of 360 days or such other basis agreed to by the Swingline Lender and the
Borrower, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest is
payable. Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
(c)Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fees or commissions, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(d)Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due to such Lender. If




--------------------------------------------------------------------------------




and to the extent the Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.
Section 2.14    Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
i.Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by the Borrower or the Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.
ii.If the Borrower or the Agent shall be required by the Internal Revenue Code
to withhold or deduct any Taxes, including both United States of America Federal
backup withholding and withholding Taxes, from any payment, then (A) the Agent
shall withhold or make such deductions as are determined by the Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Agent shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with the
Internal Revenue Code, and (C) to the extent that the withholding or deduction
is made on account of Indemnified Taxes or Other Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, Lender or Issuing Bank,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)Tax Indemnifications.
i.Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Agent, each Lender and each Issuing Bank,
and shall make payment in respect thereof within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the Borrower or the
Agent or paid by the Agent, such Lender or such Issuing Bank, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also, and does hereby, indemnify the Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or an Issuing Bank for any reason fails to pay indefeasibly to
the Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender or
an Issuing Bank (with a copy to the Agent), or by the Agent on its own behalf or
on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.
ii. Each Lender and each Issuing Bank shall, within 30 days after demand
therefor, severally (A) indemnify the Agent for (x) any Indemnified Taxes and
Other Taxes attributable to such Lender or such Issuing Bank (but only to the
extent that the Borrower has not already indemnified the Agent for such
Indemnified Taxes and Other Taxes and without limiting the obligation of the
Borrower to do so), (y) any Taxes attributable to such Lender’s or such Issuing
Bank’s failure to comply with the provisions of Section 8.07(d) relating to the
maintenance of a Participant Register and (z) for any Excluded Taxes
attributable to




--------------------------------------------------------------------------------




such Lender or such Issuing Bank, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority, and (B)
indemnify the Borrower and the Agent against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrower or the
Agent) incurred by or asserted against the Borrower or the Agent by any
Governmental Authority as a result of the failure by such Lender or such Issuing
Bank, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or such Issuing Bank, as the case may be, to the Borrower or the Agent
pursuant to subsection (e). A certificate as to the amount of such payment or
liability delivered to any Lender or any Issuing Bank by the Agent shall be
conclusive absent manifest error. Each Lender and each Issuing Bank hereby
authorizes the Agent to set off and apply any and all amounts at any time owing
to such Lender or such Issuing Bank, as the case may be, under this Agreement or
any other Loan Document or otherwise payable by the Agent to the Lender or the
Issuing Bank from any other source against any amount due to the Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Agent, any assignment of rights by, or the
replacement of, a Lender or an Issuing Bank, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
(d)Evidence of Payments. Upon request by the Borrower or the Agent, as the case
may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as provided in this 2.14, the Borrower shall deliver to
the Agent or the Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Agent, as the case may be.
(e)Status of Lenders; Tax Documentation.
i.Each Lender shall deliver to the Borrower and to the Agent, at the time or
times prescribed by applicable Laws or when reasonably requested by the Borrower
or the Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit the Borrower or the Agent, as
the case may be, to determine (A) whether or not payments made hereunder or
under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Borrower pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction.
ii.Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States of America,
1.any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower and the
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Agent as will enable the Borrower or the Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and
2.each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:




--------------------------------------------------------------------------------




a.executed originals of Internal Revenue Service Form W‑8BEN or Form W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
b.executed originals of Internal Revenue Service Form W‑8ECI,
c.executed originals of Internal Revenue Service Form W‑8IMY and all required
supporting documentation,
d.in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed
originals of Internal Revenue Service Form W‑8BEN or Form W-8BEN-E, or
e.executed originals of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States of America Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Agent to determine
the withholding or deduction required to be made.
iii.Each Lender shall promptly (A) notify the Borrower and the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Applicable Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Agent make any withholding or deduction for taxes from amounts
payable to such Lender.
iv.If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to each of the Borrower and the Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Agent as may be necessary for the Borrower and the Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(iv), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Agent have any obligation to file for or otherwise pursue on behalf of
a Lender or an Issuing Bank, or have any obligation to pay to any Lender or any
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of such Lender or such Issuing Bank, as the case may be. If the Agent,
any Lender or any Issuing Bank determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses incurred by the Agent, such Lender or such Issuing Bank,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Agent, such Lender or such Issuing Bank,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority)




--------------------------------------------------------------------------------




to the Agent, such Lender or such Issuing Bank in the event the Agent, such
Lender or such Issuing Bank is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Agent, any Lender or any Issuing Bank to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
(g)Payments. Failure or delay on the part of the Agent, any Lender or any
Issuing Bank to demand compensation pursuant to the foregoing provisions of this
Section 2.14 shall not constitute a waiver of the Agent’s, such Lender’s or such
Issuing Bank’s right to demand such compensation, provided that the Borrower
shall not be required to compensate the Agent, a Lender or an Issuing Bank
pursuant to the foregoing provisions of this Section 2.14 for any Indemnified
Taxes or Other Taxes imposed or asserted by the relevant Governmental Authority
more than three months prior to the date that the Agent, such Lender or such
Issuing Bank, as the case may be, claims compensation with respect thereto
(except that, if a Change in Law giving rise to such Indemnified Taxes or Other
Taxes is retroactive, then the three-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(h)Each of the Agent, any Issuing Bank or any Lender agrees to cooperate with
any reasonable request made by the Borrower in respect of a claim of a refund in
respect of Indemnified Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section 2.14 if (i) the Borrower has agreed in writing to pay all of the
Agent’s or such Issuing Bank’s or such Lender’s reasonable out-of-pocket costs
and expenses relating to such claim, (ii) the Agent or such Issuing Bank or such
Lender determines, in its good faith judgment, that it would not be
disadvantaged, unduly burdened or prejudiced as a result of such claim and (iii)
the Borrower furnishes, upon request of the Agent, or such Issuing Bank or such
Lender, an opinion of tax counsel (such opinion, which can be reasoned, and such
counsel to be reasonably acceptable to such Lender, or such Issuing Bank or the
Agent) that the Borrower is likely to receive a refund or credit.
Section 2.15    Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances or L/C Advances owing to it (other than
pursuant to Section 2.05(b), 2.11, 2.12, 2.14, 2.20 or 8.04(e) or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances or participations in Letters of Credit to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof if permitted hereby (as to which the provisions of this Section 2.15
shall apply) in excess of its Ratable Share of payments on account of the
Advances obtained by all the Lenders, such Lender shall forthwith purchase from
the other Lenders (for cash at face value) such participations in the Advances
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s Ratable Share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.15 may, to the fullest extent
permitted by Law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.
Section 2.16    Evidence of Debt.
(a)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Advance owing to such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder in respect of Advances. The Borrower agrees that upon notice by any
Lender (including the Swingline Lender) to the Borrower (with a copy of such
notice to the Agent) to the effect that a Note is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Advances owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender a Note payable to the order of
such Lender in a principal amount up to the Revolving Credit Commitment of such
Lender.




--------------------------------------------------------------------------------




(b)The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Agent from the Borrower hereunder and each
Lender’s share thereof.
(c)Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.
Section 2.17    Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds) solely to refinance Indebtedness of the Borrower from time to
time and for other general corporate purposes of the Borrower, subject to such
restrictions that are imposed in the 2013 Order and/or any Subsequent Order.
Section 2.18    Increase in the Aggregate Revolving Credit Commitments.
(a)The Borrower may, at any time prior to the Termination Date, by notice to the
Agent, request that the aggregate amount of the Revolving Credit Commitments be
increased by an amount of $10,000,000 or an integral multiple thereof (each a
“Commitment Increase”) to be effective as of a date that is at least 90 days
prior to the Termination Date (the “Increase Date”) as specified in the related
notice to the Agent; provided, however that (i) in no event shall the aggregate
amount of the Revolving Credit Commitments at any time exceed $700,000,000 or
the aggregate amount of Commitment Increases exceed $200,000,000 and (ii) on the
date of any request by the Borrower for a Commitment Increase and on the related
Increase Date, the applicable conditions set forth in this Section 2.18 shall be
satisfied.
(b)The Agent shall promptly notify the Lenders of a request by the Borrower for
a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and (iii)
the date by which Lenders wishing to participate in the Commitment Increase must
commit to an increase in the amount of their respective Revolving Credit
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Revolving
Credit Commitment. If the Lenders notify the Agent that they are willing to
increase the amount of their respective Revolving Credit Commitments by an
aggregate amount that exceeds the amount of the requested Commitment Increase,
the requested Commitment Increase shall be allocated among the Lenders willing
to participate therein in such amounts as are agreed between the Borrower and
the Agent. Each Increasing Lender shall be subject to such applicable consents
as may be required under Section 8.07(b)(iii) (including, but not limited to,
the consent, not to be unreasonably withheld, of each Issuing Bank and the
Swingline Lender).
(c)Promptly following each Commitment Date, the Agent shall notify the Borrower
as to the amount, if any, by which the Lenders are willing to participate in the
requested Commitment Increase. If the aggregate amount by which the Lenders are
willing to participate in any requested Commitment Increase on any such
Commitment Date is less than the requested Commitment Increase, then the
Borrower may extend offers to one or more Eligible Assignees to participate in
any portion of the requested Commitment Increase that has not been committed to
by the Lenders as of the applicable Commitment Date; provided, however, that the
Revolving Credit Commitment of each such Eligible Assignee shall be in an amount
of not less than $10,000,000.




--------------------------------------------------------------------------------




(d)On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.18(c) (each such Eligible Assignee, an “Assuming Lender”) shall become a
Lender party to this Agreement as of such Increase Date and the Revolving Credit
Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by the amount by which the Increasing Lender agreed to
increase its Revolving Credit Commitment (or by the amount allocated to such
Lender pursuant to the next to last sentence of Section 2.18(b)) as of such
Increase Date; provided, however, that the Agent shall have received on or
before such Increase Date the following, each dated such date:
i.(A) certified copies of resolutions of the Board of Directors of the Borrower
approving the Commitment Increase and the corresponding modifications to this
Agreement, (B) an opinion of counsel for the Borrower (which may be in-house
counsel), in form and substance reasonably acceptable to the Required Lenders
and (C) a certificate from a duly authorized officer of the Borrower, stating
that the conditions set forth in Section 3.02(a) and (b) are satisfied;
ii.an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Assuming Lender, the Agent, the Borrower and
each other Person required to consent thereto, as applicable under Section
8.07(b)(iii); and
iii.confirmation from each Increasing Lender of the increase in the amount of
its Revolving Credit Commitment in a writing satisfactory to the Borrower and
the Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 p.m., by telecopier, of the occurrence of the
Commitment Increase to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender and
each Assuming Lender on such date. Each Increasing Lender and each Assuming
Lender shall, before 2:00 p.m. on the Increase Date, make available for the
account of its Applicable Lending Office to the Agent at the Agent’s Account, in
same day funds, in the case of such Assuming Lender, an amount equal to such
Assuming Lender’s Ratable Share of the Borrowings then outstanding (calculated
based on its Revolving Credit Commitment as a percentage of the aggregate
Revolving Credit Commitments outstanding after giving effect to the relevant
Commitment Increase) and, in the case of such Increasing Lender, an amount equal
to the excess of (i) such Increasing Lender’s Ratable Share of the Borrowings
then outstanding (calculated based on its Revolving Credit Commitment as a
percentage of the aggregate Revolving Credit Commitments outstanding after
giving effect to the relevant Commitment Increase) over (ii) such Increasing
Lender’s Ratable Share of the Borrowings then outstanding (calculated based on
its Revolving Credit Commitment (without giving effect to the relevant
Commitment Increase) as a percentage of the aggregate Revolving Credit
Commitments (without giving effect to the relevant Commitment Increase). After
the Agent’s receipt of such funds from each such Increasing Lender and each such
Assuming Lender, the Agent will promptly thereafter cause to be distributed like
funds to the other Lenders for the account of their respective Applicable
Lending Offices in an amount to each other Lender such that the aggregate amount
of the outstanding Advances owing to each Lender after giving effect to such
distribution equals such Lender’s Ratable Share of the Borrowings then
outstanding (calculated based on its Revolving Credit Commitment as a percentage
of the aggregate Revolving Credit Commitments outstanding after giving effect to
the relevant Commitment Increase).
Section 2.19    Affected Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes an Affected Lender, then the
following provisions shall apply for so long as such Lender is an Affected
Lender:
(a)fees shall cease to accrue on the Unused Commitment of such Affected Lender
pursuant to Section 2.04(a);
(b)the Revolving Credit Commitment and Advances of such Affected Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any




--------------------------------------------------------------------------------




amendment or waiver pursuant to Section 8.01), other than any waiver, amendment
or modification requiring the consent of all Lenders or of each Lender affected;
(c)if (x) there shall be any Available Amount under any outstanding Letter of
Credit or (y) any Swingline Exposure shall exist during any time a Lender is an
Affected Lender, then:
(i)so long as no Default or Event of Default has occurred and is continuing, all
or any part of the Available Amount of all such Letters of Credit and Swingline
Exposure shall be reallocated among the non-Affected Lenders in accordance with
their respective Ratable Shares (disregarding any Affected Lender’s Revolving
Credit Commitment) but only to the extent that with respect to each non-Affected
Lender the sum of (A) the aggregate principal amount of all Revolving Advances
made by such non-Affected Lender (in its capacity as a Lender) and outstanding
at such time plus (B) such non-Affected Lender’s Ratable Share (after giving
effect to the reallocation contemplated in this Section 2.19(c)(i)) of the
outstanding L/C Obligations plus (C) such non-Affected Lender’s Ratable Share
(after giving effect to the reallocation contemplated in this Section
2.19(c)(i)) of the outstanding Swingline Exposure, does not exceed such
non-Affected Lender’s Revolving Credit Commitment;
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Agent (x) first, prepay such unallocable Swingline Exposure and
(y) second, Cash Collateralize for the benefit of the applicable Issuing Bank
only the Borrower’s obligations corresponding to such Affected Lender’s Ratable
Share of the Available Amount of outstanding Letters of Credit (after giving
effect to any partial reallocation pursuant to clause (i) above) (the “Affected
Lender Share”) in accordance with the procedures set forth in Section 2.03(h)
for so long as such there shall be any Available Amount of outstanding Letters
of Credit;
(iii)if the Ratable Share of the Available Amount of outstanding Letters of
Credit and the Swingline Exposure of the non-Affected Lenders is reallocated
pursuant to this Section 2.19(c), then the fees payable to the Lenders pursuant
to Section 2.04(a) and Section 2.04(b) shall be adjusted in accordance with such
non-Affected Lenders’ Ratable Shares;
(iv)if any Affected Lender Share is not reallocated pursuant to clause (i) above
and if the Borrower fails to Cash Collateralize any portion of such Affected
Lender Share pursuant to clause (ii) above, then, without prejudice to any
rights or remedies of any Issuing Bank or any Lender hereunder, the fee payable
under Section 2.04(b) with respect to such Affected Lender Share shall be
payable to the Issuing Bank until such Affected Lender Share is reallocated; and
(v)if the Borrower Cash Collateralizes any portion of any Affected Lender Share
pursuant to clause (ii) above, the Borrower shall not be required to pay any
fees to such Affected Lender pursuant to Section 2.04(b)(i) or the applicable
Issuing Bank pursuant to Section 2.04(b)(ii) (solely with respect to any
fronting fee) with respect to such Affected Lender’s Affected Lender Share
during the period such Affected Lender’s Affected Lender Share is Cash
Collateralized;
(d)to the extent the Agent receives any payments or other amounts for the
account of an Affected Lender under this Agreement, such Affected Lender shall
be deemed to have requested that the Agent use such payment or other amount to
fulfill such Affected Lender’s previously unsatisfied obligations to fund a
Revolving Advance under Section 2.03(c) or Section 2.03A(c) or L/C Advance or
any other unfunded payment obligation of such Affected Lender under this
Agreement; and
(e)for the avoidance of doubt, the Borrower, each Issuing Bank, the Swingline
Lender, the Agent and each other Lender shall retain and reserve its other
rights and remedies respecting each Affected Lender.
In the event that the Agent, the Borrower, the Swingline Lender and the Issuing
Banks each agrees that an Affected Lender has adequately remedied all matters
that caused such Lender to be an Affected Lender, then the Ratable Shares of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Credit Commitment and




--------------------------------------------------------------------------------




on such date such Lender shall purchase at par such of the Revolving Advances of
the other Lenders as the Agent shall determine may be necessary in order for
such Lender to hold such Revolving Advances in accordance with its Ratable
Share. In addition, at such time as the Affected Lender is replaced by another
Lender pursuant to Section 2.20, the Ratable Shares of the Lenders will be
readjusted to reflect the inclusion of the replacing Lender’s Commitment in
accordance with Section 2.20. In either such case, this Section 2.19 will no
longer apply.
Section 2.20    Replacement of Lenders. If any Lender requests compensation
under Section 2.11, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, or if any Lender is an Affected Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 8.07), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to one or more assignees that
shall assume such obligations (which any such assignee may be another Lender, if
a Lender accepts such assignment), provided that:
(a)the Borrower shall have paid to the Agent the assignment fee specified in
Section 8.07(b);
(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Revolving Advances and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 8.04(e)) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(d)such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 2.21    Extension of Termination Date
(a)The Borrower may at any time from time to time not more than ninety (90) days
and not less than thirty (30) days prior to any anniversary of the Effective
Date, by notice to the Agent (who shall promptly notify the Lenders) not later
than 10 Business Days prior to the date on which the Lenders are requested to
respond thereto (each such date, a “Lender Notice Date”), request that each
Lender extend (each such date on which such extension occurs, an “Extension
Date”) such Lender’s Termination Date to the date that is one year after the
Termination Date then in effect for such Lender (the “Existing Termination
Date”).
(b)Each Lender, acting in its sole and individual discretion, shall, by notice
to the Agent given not later than the applicable Lender Notice Date, advise the
Agent whether or not such Lender agrees to such extension (each Lender that
determines to so extend its Termination Date, an “Extending Lender”). Each
Lender that determines not to so extend its Termination Date (a “Non-Extending
Lender”) shall notify the Agent of such fact promptly after such determination
(but in any event no later than the Lender Notice Date), and any Lender that
does not so advise the Agent on or before the Lender Notice Date shall be deemed
to be a Non-Extending Lender. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree, and it is understood
and agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for extension of the Termination Date.
(c)The Agent shall promptly notify the Borrower of each Lender’s determination
under this Section.




--------------------------------------------------------------------------------




(d)The Borrower shall have the right, but shall not be obligated, on or before
the applicable Termination Date for any Non-Extending Lender to replace such
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more financial institutions that are Eligible Assignees (each,
an “Additional Commitment Lender”) approved by the Agent, each Issuing Bank and
the Swingline Lender in accordance with the procedures provided in Section 8.07,
each of which Additional Commitment Lenders shall have entered into an
Assignment and Assumption (in accordance with and subject to the restrictions
contained in Section 8.07, with the Borrower obligated to pay any applicable
processing or recordation fee) with such Non-Extending Lender, pursuant to which
such Additional Commitment Lenders shall, effective on or before the Termination
Date for such Non-Extending Lender, assume a Revolving Credit Commitment (and,
if any such Additional Commitment Lender is already a Lender, its Revolving
Credit Commitment shall be in addition to such Lender’s Revolving Credit
Commitment hereunder on such date). The Agent may effect such amendments to this
Agreement as are reasonably necessary to provide for any such extensions with
the consent of the Borrower but without the consent of any other Lenders.
(e)If (and only if) the total of the Revolving Credit Commitments of the Lenders
that have agreed to extend their Termination Date and the additional Revolving
Credit Commitments of the Additional Commitment Lenders is more than 50% of the
aggregate amount of the Revolving Credit Commitments in effect immediately prior
to the applicable Extension Date, then, effective as of the applicable Extension
Date, the Termination Date of each Extending Lender and of each Additional
Commitment Lender shall be extended to the date that is one year after the
Existing Termination Date (except that, if such date is not a Business Day, such
Termination Date as so extended shall be the next preceding Business Day) and
each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement and shall be bound by the provisions of this
Agreement as a Lender hereunder and shall have the obligations of a Lender
hereunder.
(f)Notwithstanding the foregoing, (x) no more than two (2) extensions of the
Termination Date shall be permitted hereunder and (y) any extension of any
Termination Date pursuant to this Section 2.21 shall not be effective with
respect to any Extending Lender unless as of the applicable Extension Date and
immediately after giving effect thereto:
i.there shall exist no Default;
ii.the representations and warranties made by the Borrower contained herein
shall be true and correct; and
iii.the Agent shall have received a certificate from the Borrower signed by an
Authorized Officer of the Borrower (A) certifying the accuracy of the foregoing
clauses (i) and (ii) and (B) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such extension.
(g)On the Termination Date of each Non-Extending Lender, (i) the Revolving
Credit Commitment of each Non-Extending Lender shall automatically terminate and
(ii) the Borrower shall repay such Non-Extending Lender in accordance with
Section 2.06 (and shall pay to such Non-Extending Lender all of the other
obligations owing to it under this Agreement) and after giving effect thereto
shall prepay any Revolving Advances outstanding on such date (and pay any
additional amounts required pursuant to Section 2.02) to the extent necessary to
keep outstanding Revolving Advances ratable with any revised Ratable Share of
the respective Lenders effective as of such date, and the Agent shall administer
any necessary reallocation of the outstanding Advances (without regard to any
minimum borrowing, pro rata borrowing and/or pro rata payment requirements
contained elsewhere in this Agreement).
(h)This Section shall supersede any provisions in Section 2.02 or Section 8.01
to the contrary.
ARTICLE I

ARTICLE II

ARTICLE III

ARTICLE IVArticle III
ARTICLE VCONDITIONS PRECEDENT






--------------------------------------------------------------------------------




ARTICLE III
CONDITIONS PRECEDENT


Section 3.01    Conditions Precedent to Effectiveness . This Agreement shall
become effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:


(a)The Lenders shall have been given such access to the management, records,
books of account, contracts and properties of the Borrower and its Subsidiaries
as they shall have requested.
(b)The Borrower shall have paid all accrued fees and agreed expenses of the
Agent, the Arrangers and the Lenders and the reasonable accrued fees and
expenses of one law firm acting as counsel to the Agent that have been invoiced
at least one Business Day prior to the Effective Date.
(c)On the Effective Date, the following statements shall be true and the Agent
shall have received a certificate signed by a duly authorized officer of the
Borrower, dated the Effective Date, stating that:
(i)The representations and warranties contained in Section 4.01 are true and
correct on and as of the Effective Date, and
(ii)No event has occurred and is continuing that constitutes a Default.
(d)The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and the
Lenders:
(i)Receipt by the Agent of executed counterparts of this Agreement properly
executed by a duly authorized officer of the Borrower and by each Lender.
(ii)The Notes, payable to the order of the Lenders to the extent requested by
any Lender pursuant to Section 2.16.
(iii)The articles of incorporation of the Borrower certified to be true and
complete as of a recent date by the appropriate governmental authority of the
state or other jurisdiction of its incorporation and certified by a secretary,
assistant secretary or associate secretary of the Borrower to be true and
correct as of the Effective Date.
(iv)The bylaws of the Borrower certified by a secretary, assistant secretary or
associate secretary of the Borrower to be true and correct as of the Effective
Date.
(v)Certified copies of the resolutions of the Board of Directors of the Borrower
approving this Agreement and the Notes, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement and the Notes.
(vi)A certificate of the secretary, assistant secretary or associate secretary
of the Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder.
(vii)A certificate as of a recent date from the Borrower’s state of
incorporation evidencing that the Borrower is in good standing in its state of
organization or formation.
(viii)A favorable opinion of counsel for the Borrower, in form and substance
reasonably acceptable to the Lenders.
(ix)A favorable opinion of Sidley Austin LLP, counsel for the Agent, in form and
substance reasonably acceptable to the Lenders.




--------------------------------------------------------------------------------




(e)Concurrently with or before the Effective Date, (i) all principal, interest
and other amounts outstanding under the Borrower’s Existing Credit Agreement
shall be repaid and satisfied in full, (ii) all commitments to extend credit
under the Existing Credit Agreement shall be terminated and (iii) any letters of
credit outstanding under the Existing Credit Agreement shall have been
terminated, canceled, transferred or replaced; and the Agent shall have received
evidence of the foregoing satisfactory to it, including an escrow agreement or
payoff letter executed by the lenders or the agent under the Existing Credit
Agreement if applicable.
(f)PATRIOT Act. The Borrower shall have provided to the Agent and the Lenders
the documentation and other information reasonably requested by the Agent, and
reasonably available to the Borrower, in order to comply with requirements of
the PATRIOT Act.
Section 3.02    Conditions Precedent to Each Credit Extension and Commitment
Increase. The obligation of each Lender to make an Advance (other than an L/C
Advance or an Advance made pursuant to Section 2.03(c) or Section 2.03A(c)) on
the occasion of each Borrowing, the obligation of each Issuing Bank to issue a
Letter of Credit, and each Commitment Increase shall be subject to the
conditions precedent that the Effective Date shall have occurred and on the date
of such Borrowing or such issuance (as the case may be), or the applicable
Increase Date, the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing or request for issuance and the acceptance by
the Borrower of the proceeds of such Borrowing shall constitute a representation
and warranty by the Borrower that on the date of such Borrowing or date of such
issuance such statements are true):
(a)the representations and warranties contained in Section 4.01 (other than
Section 4.01(k), and in the case of a Borrowing or issuance of a Letter of
Credit, Section 4.01(e)(ii) and 4.01(f)(ii)) are correct on and as of such date,
before and after giving effect to such Borrowing or issuance of a Letter of
Credit, or such Commitment Increase and to the application of the proceeds
therefrom, as though made on and as of such date;
(b)no event has occurred and is continuing, or would result from such Borrowing
or issuance of a Letter of Credit, or such Commitment Increase or from the
application of the proceeds therefrom, that constitutes a Default;
(c)all required regulatory authorizations including the 2013 Order and/or any
Subsequent Order in respect of such Credit Extension have been obtained and are
in full force and effect and, before and after giving effect to such Borrowing
or such issuance of a Letter of Credit and to the application of the proceeds
therefrom, the Borrower is in compliance with the provisions of the applicable
order; and
(d)before and after giving effect to such Credit Extension and to the
application of the proceeds therefrom, as though made on and as of such date,
the Indebtedness of the Borrower does not exceed that permitted by (i)
applicable resolutions of the Board of Directors of the Borrower, (ii)
applicable Arizona Law, or (iii) the 2013 Order or any Subsequent Order,
whichever is in force and effect at such time.
Each request for Credit Extension (which shall not include a Conversion or a
continuation of Eurodollar Rate Advances) submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 3.02(a) through (d) have been satisfied on and as of the date of the
applicable Credit Extension.
Section 3.03    Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01 and the satisfaction of
each Lender with respect to letters delivered to it from the Borrower as set
forth in Sections 4.01(a), 4.01(e) and 4.01(f), each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower
designates as the proposed Effective Date, specifying its objection thereto. The
Agent shall promptly notify the Lenders and the Borrower of the occurrence of
the Effective Date.




--------------------------------------------------------------------------------




ARTICLE VI



ARTICLE VII

ARTICLE VIIIREPRESENTATIONS AND WARRANTIES
ARTICLE IX

ARTICLE IV


REPRESENTATIONS AND WARRANTIES


Section 4.01    Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a)Each of the Borrower and each Material Subsidiary: (i) is a corporation or
other entity duly organized and validly existing under the Laws of the
jurisdiction of its incorporation or organization; (ii) has all requisite
corporate or if the Material Subsidiary is not a corporation, other comparable
power necessary to own its assets and carry on its business as presently
conducted; (iii) has all governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as presently
conducted, if the failure to have any such license, authorization, consent or
approval is reasonably likely to have a Material Adverse Effect and except as
disclosed to the Agent in the SEC Reports or by means of a letter from the
Borrower to the Lenders (such letter, if any, to be delivered to the Agent for
prompt distribution to the Lenders) delivered prior to the execution and
delivery of this Agreement (which, in each case, shall be satisfactory to each
Lender in its sole discretion) and except that (A) the Borrower from time to
time may make minor extensions of its lines, plants, services or systems prior
to the time a related franchise, certificate of convenience and necessity,
license or permit is procured, (B) from time to time communities served by the
Borrower may become incorporated and considerable time may elapse before such a
franchise is procured, (C) certain such franchises may have expired prior to the
renegotiation thereof, (D) certain minor defects and exceptions may exist which,
individually and in the aggregate, are not material and (E) certain franchises,
certificates, licenses and permits may not be specific as to their geographical
scope); and (iv) is qualified to do business in all jurisdictions in which the
nature of the business conducted by it makes such qualification necessary and
where failure so to qualify is reasonably likely to have a Material Adverse
Effect.
(b)The execution, delivery and performance by the Borrower of this Agreement and
the other Loan Documents, and the consummation of the transactions contemplated
hereby and thereby, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not or did not (i)
contravene the Borrower’s articles of incorporation or by-laws, (ii) contravene
any Law (including without limitation the 2013 Order and/or any Subsequent
Order), decree, writ, injunction or determination of any Governmental Authority,
in each case applicable to or binding upon the Borrower or any of its
properties, (iii) contravene any contractual restriction binding on or affecting
the Borrower or (iv) cause the creation or imposition of any Lien upon the
assets of the Borrower or any Material Subsidiary, except for Liens created
under this Agreement and except where such contravention or creation or
imposition of such Lien is not reasonably likely to have a Material Adverse
Effect.
(c)No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required for the due execution, delivery and
performance by the Borrower of this Agreement or the Notes to be delivered by
it, except for the 2013 Order or any Subsequent Order, which has been duly
obtained and is in full force and effect, and any notices or compliance filings
required therein.
(d)This Agreement has been, and each of the other Loan Documents upon execution
and delivery will have been, duly executed and delivered by the Borrower. This
Agreement is, and each of the other Loan Documents upon execution and delivery
will be, the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with their respective terms, subject,
however, to the application by a court of general principles of equity and to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar Laws affecting creditors’ rights generally.
(e)(i) The Consolidated balance sheet of the Borrower as of December 31, 2014,
and the related Consolidated statements of income and cash flows of the Borrower
for the fiscal year then ended, accompanied by an opinion thereon of Deloitte &
Touche LLP, independent registered public accountants and the Consolidated
balance sheet of the Borrower as of June 30, 2015, and the related Consolidated
statements of income and cash flows of the




--------------------------------------------------------------------------------




Borrower for the six months then ended, duly certified by the chief financial
officer of the Borrower, copies of which have been furnished to the Agent,
fairly present in all material respects, subject, in the case of said balance
sheet at June 30, 2015, and said statements of income and cash flows for the six
months then ended, to year-end audit adjustments, the Consolidated financial
condition of the Borrower as at such dates and the Consolidated results of the
operations of the Borrower for the periods ended on such dates, all in
accordance with GAAP (except as disclosed therein) and (ii) except as disclosed
to the Agent in the SEC Reports or by means of a letter from the Borrower to the
Lenders (such letter, if any, to be delivered to the Agent for prompt
distribution to the Lenders) delivered prior to the execution and delivery of
this Agreement (which, in each case, shall be satisfactory to each Lender in its
sole discretion), since December 31, 2014, there has been no Material Adverse
Effect.
(f)There is no pending or, to the knowledge of an Authorized Officer of the
Borrower, threatened action, suit, investigation, litigation or proceeding,
including, without limitation, any Environmental Action, affecting the Borrower
or any of its Subsidiaries before any court, governmental agency or arbitrator
that (i) purports to affect the legality, validity or enforceability of this
Agreement or any other Loan Document or the consummation of the transactions
contemplated hereby or (ii) would be reasonably likely to have a Material
Adverse Effect (except as disclosed to the Agent in the SEC Reports or by means
of a letter from the Borrower to the Lenders (such letter, if any, to be
delivered to the Agent for prompt distribution to the Lenders) delivered prior
to the execution and delivery of this Agreement (which, in each case, shall be
satisfactory to each Lender in its sole discretion)) and there has been no
adverse change in the status, or financial effect on the Borrower or any of its
Subsidiaries, of such disclosed litigation that would be reasonably likely to
have a Material Adverse Effect.
(g)No proceeds of any Advance will be used to acquire any equity security not
issued by the Borrower of a class that is registered pursuant to Section 12 of
the Securities Exchange Act of 1934.
(h)The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock, in any case in violation of Regulation U. After application of the
proceeds of any Advance, not more than 25% of the value of the assets subject to
any restriction under this Agreement on the right to sell, pledge, transfer, or
otherwise dispose of such assets is represented by margin stock.
(i)The Borrower and its Subsidiaries have filed all United States of America
Federal income Tax returns and all other material Tax returns which are required
to be filed by them and have paid all Taxes due pursuant to such returns or
pursuant to any assessment received by the Borrower or any of its Subsidiaries,
except to the extent that (i) such Taxes are being contested in good faith and
by appropriate proceedings and that appropriate reserves for the payment thereof
have been maintained by the Borrower and its Subsidiaries in accordance with
GAAP or (ii) the failure to make such filings or such payments is not reasonably
likely to have a Material Adverse Effect. The charges, accruals and reserves on
the books of the Borrower and its Material Subsidiaries as set forth in the most
recent financial statements of the Borrower delivered to the Agent pursuant to
Section 4.01(e) or Section 5.01(h)(i) or (ii) hereof in respect of Taxes and
other governmental charges are, in the opinion of the Borrower, adequate.
(j)Set forth on Schedule 4.01(j) hereto (as such schedule may be modified from
time to time by the Borrower by written notice to the Agent) is a complete and
accurate list of all the Subsidiaries of the Borrower and, as of the Effective
Date, no such Subsidiary of the Borrower is a Material Subsidiary.
(k)Set forth on Schedule 4.01(k) hereto is a complete and accurate list
identifying any Indebtedness of the Borrower outstanding in a principal amount
equal to or exceeding $5,000,000 and which is not described in the financial
statements referred to in Section 4.01(e).
(l)The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.




--------------------------------------------------------------------------------




(m)No report, certificate or other written information furnished by the Borrower
or any of its Subsidiaries to the Agent, any Arranger or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) at the time so furnished, when
taken together as a whole with all such written information so furnished,
contains an untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except as would not
reasonably be expected to result in a Material Adverse Effect; provided that
with respect to any projected financial information, forecasts, estimates or
forward-looking information, the Borrower represents only that such information
and materials have been prepared in good faith on the basis of assumptions
believed to be reasonable at the time of preparation of such forecasts, and no
representation or warranty is made as to the actual attainability of any such
projections, forecasts, estimates or forward-looking information.
(n)Neither the Borrower nor any of its Subsidiaries or, to the knowledge of the
Borrower, any of their respective Affiliates over which any of the foregoing
exercises management control (each, a “Controlled Affiliate”) or any director or
officer of the Borrower, any of its Subsidiaries or any of their respective
Controlled Affiliates (each, a “Manager”) is a Prohibited Person, and the
Borrower, its Subsidiaries and, to the knowledge of the Borrower, such
Controlled Affiliates are in compliance with all applicable orders, rules and
regulations of OFAC.
(o)Neither the Borrower nor any of its Subsidiaries or, to the knowledge of the
Borrower, any of their respective Controlled Affiliates or Managers: (i) is the
target of Sanctions; (ii) is owned or controlled by, or acts on behalf of, any
Person that is targeted by United States or multilateral economic or trade
sanctions currently in force; (iii) is, or is owned or controlled by, a Person
who is located, organized or resident in a country, region or territory that is,
or whose government is, the subject of Sanctions, including, without limitation,
Crimea, Cuba, Iran, North Korea, Sudan and Syria, or (iv) is named, identified
or described on any list of Persons with whom United States Persons may not
conduct business, including any such blocked persons list, designated nationals
list, denied persons list, entity list, debarred party list, unverified list,
sanctions list or other such lists published or maintained by the United States,
including OFAC, the United States Department of Commerce or the United States
Department of State.
(p)None of the Borrower’s or its Subsidiaries’ assets constitute property of, or
are beneficially owned, directly or indirectly, by any Person that is the target
of Sanctions, including but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq. (the “Trading With the Enemy Act”), any of the foreign assets
control regulations of the Treasury (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or regulations promulgated thereunder or executive order relating thereto (which
includes, without limitation, (i) Executive Order No. 13224, effective as of
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (ii) the PATRIOT Act),
if the result of such ownership would be that any Credit Extension made by any
Lender would be in violation of law (“Embargoed Person”); (a) no Embargoed
Person has any interest of any nature whatsoever in the Borrower if the result
of such interest would be that any Credit Extension would be in violation of
law; (b) the Borrower has not engaged in business with Embargoed Persons if the
result of such business would be that any Credit Extension made by any Lender
would be in violation of law; (c) the Borrower will not, directly or indirectly,
use the proceeds of the Credit Extension, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions or Anti-Corruption Laws by any Person (including any
Person participating in the Credit Extensions, whether as a Lender or
otherwise), and (d) neither the Borrower nor any Controlled Affiliate (i) is or
will become a “blocked person” as described in the Executive Order, the Trading
With the Enemy Act or the Foreign Assets Control Regulations or (ii) to the
knowledge of the Borrower, engages in any dealings or transactions, or be
otherwise associated, with any such “blocked person”. For purposes of
determining whether or not a representation is true under this Section 4.01(p)
with respect to the securities of the Borrower, the Borrower shall not be
required to make any investigation into (x) the ownership of publicly traded
stock or other publicly traded securities or (y) the beneficial ownership of any
collective investment fund.




--------------------------------------------------------------------------------




(q)Neither the Borrower nor any of its Subsidiaries or, to the knowledge of the
Borrower and its Subsidiaries, any of their respective Managers, has failed to
comply with the U.S. Foreign Corrupt Practices Act, as amended from time to time
(the “FCPA”), or any other applicable Anti-Corruption Laws, and it and they have
not made, offered, promised or authorized, and will not make, offer, promise or
authorize, whether directly or indirectly, any payment, of anything of value to
a Government Official while knowing or having a reasonable belief that all or
some portion will be used for the purpose of: (a) influencing any act, decision
or failure to act by a Government Official in his or her official capacity, (b)
inducing a Government Official to use his or her influence with a government or
instrumentality to affect any act or decision of such  government or entity or
(c) securing an improper advantage, in each case in order to obtain, retain or
direct business.
ARTICLE X

ARTICLE XI

ARTICLE XIICOVENANTS OF THE BORROWER


ARTICLE V
COVENANTS OF THE BORROWER


Section 5.01    Affirmative Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit shall remain outstanding or any Lender shall have
any Commitment hereunder, the Borrower shall:
(a)Compliance with Laws, Etc. (i) Comply, and cause each of its Material
Subsidiaries to comply, in all material respects, with all applicable Laws of
Governmental Authorities, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws, unless the failure to so comply is
not reasonably likely to have a Material Adverse Effect and (ii) comply at all
times with the 2013 Order, any Subsequent Order, Arizona Revised Statutes,
Section 40-302 and all similar or comparable Laws, orders, decrees, writs,
injunctions or determinations of any Governmental Authority relating to the
incurrence or maintenance of Indebtedness by the Borrower, such compliance to
include, without limitation, compliance with the PATRIOT Act, all applicable
orders, rules and regulations of OFAC, the FCPA, the Racketeer Influenced and
Corrupt Organizations Chapter of the Organized Crime Control Act of 1970 and
other Anti-Corruption Laws, except (other than in the case of the PATRIOT Act,
the applicable orders, rules and regulations of OFAC, or the FCPA) to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
(b)Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, all Taxes imposed
upon it or upon its property; provided, however, that neither the Borrower nor
any of its Subsidiaries shall be required to pay or discharge any such Tax (i)
that is being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained in accordance with GAAP or (ii) if the
failure to pay such Tax is not reasonably likely to have a Material Adverse
Effect.
(c)Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Subsidiary operates;
provided, however, that the Borrower and its Subsidiaries may self-insure to the
same extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates and to the extent consistent with prudent business practice.
(d)Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Material Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises (other than
“franchises” as described in Arizona Revised Statutes, Section 40-283 or any
successor provision) reasonably necessary in the normal conduct of its business,
if the failure to maintain such rights or privileges is reasonably likely to
have a Material Adverse Effect, and will use its commercially reasonable efforts
to preserve and maintain such franchises reasonably necessary in the normal
conduct of its business, except that (i) the Borrower from time to time may make
minor extensions of its lines, plants, services or systems prior to the time a
related franchise, certificate of convenience and necessity, license or permit
is procured, (ii) from time to time communities served by the Borrower may
become




--------------------------------------------------------------------------------




incorporated and considerable time may elapse before such a franchise is
procured, (iii) certain such franchises may have expired prior to the
renegotiation thereof, (iv) certain minor defects and exceptions may exist
which, individually and in the aggregate, are not material and (v) certain
franchises, certificates, licenses and permits may not be specific as to their
geographical scope; provided, however, that the Borrower and its Subsidiaries
may consummate any merger or consolidation permitted under Section 5.02(b).
(e)Visitation Rights. At any reasonable time and from time to time, permit and
cause each of its Subsidiaries to permit the Agent or any of the Lenders or any
agents or representatives thereof, to examine and make copies of and abstracts
from the records and books of account of, and visit the properties of, the
Borrower and any of its Subsidiaries, and to discuss the affairs, finances and
accounts of the Borrower and any of its Subsidiaries with any of their officers
or directors; provided, however, that the Borrower and its Subsidiaries reserve
the right to restrict access to any of its properties in accordance with
reasonably adopted procedures relating to safety and security; and provided
further that the costs and expenses incurred by such Lender or its agents or
representatives in connection with any such examinations, copies, abstracts,
visits or discussions shall be, upon the occurrence and during the continuation
of a Default, for the account of the Borrower and, in all other circumstances,
for the account of such Lender.
(f)Keeping of Books. Keep, and cause each of its Material Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Subsidiary in a manner that permits the preparation of financial
statements in accordance with GAAP.
(g)Maintenance of Properties, Etc. Keep, and cause each Material Subsidiary to
keep, all property useful and necessary in its business in good working order
and condition (ordinary wear and tear excepted), if the failure to do so is
reasonably likely to have a Material Adverse Effect, it being understood that
this covenant relates only to the working order and condition of such properties
and shall not be construed as a covenant not to dispose of properties.
(h)Reporting Requirements. Furnish to the Agent:
(i)as soon as available and in any event within 50 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower commencing
with the fiscal quarter ending September 30, 2015, (A) for each such fiscal
quarter of the Borrower, Consolidated statements of income and cash flows of the
Borrower for such fiscal quarter and the related Consolidated balance sheet of
the Borrower as of the end of such fiscal quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding fiscal quarter
in (or, in the case of the balance sheet, as of the end of) the preceding fiscal
year and (B) for the period commencing at the end of the previous fiscal year
and ending with the end of such fiscal quarter, Consolidated statements of
income and cash flows of the Borrower for such period setting forth in each case
in comparative form the corresponding figures for the corresponding period in
the preceding fiscal year; provided that so long as the Borrower remains subject
to the reporting requirements of the Securities Exchange Act of 1934, as
amended, the Borrower may provide, in satisfaction of the requirements of this
first sentence of this Section 5.01(h)(i), its report on Form 10-Q for such
fiscal quarter.  Each set of financial statements provided under this Section
5.01(h)(i) shall be accompanied by a certificate of an Authorized Officer, which
certificate shall state that said Consolidated financial statements fairly
present in all material respects the Consolidated financial condition and
results of operations and cash flows of the Borrower in accordance with GAAP
(except as disclosed therein), as at the end of, and for, such period (subject
to normal year-end audit adjustments) and shall set forth reasonably detailed
calculations demonstrating compliance with Section 5.03;
(ii)as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, commencing with the fiscal year ending December 31,
2015, audited Consolidated statements of income and cash flows of the Borrower
for such year and the related Consolidated balance sheet of the Borrower as at
the end of such year, setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year; provided that, so long as
the Borrower remains subject to the reporting requirements of the Securities
Exchange Act of 1934, as amended, the Borrower may provide, in satisfaction of
the requirements of this first sentence of this Section 5.01(h)(ii), its report
on Form 10-K for such fiscal year. Each set of




--------------------------------------------------------------------------------




financial statements provided pursuant to this Section 5.01(h)(ii) shall be
accompanied by (A) an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall state that said
Consolidated financial statements fairly present in all material respects the
Consolidated financial condition and results of operations of the Borrower as at
the end of, and for, such fiscal year, in accordance with GAAP (except as
disclosed therein) and (B) a certificate of an Authorized Officer, which
certificate shall set forth reasonably detailed calculations demonstrating
compliance with Section 5.03;
(iii)as soon as possible and in any event within five days after any Authorized
Officer of the Borrower knows of the occurrence of each Default continuing on
the date of such statement, a statement of an Authorized Officer of the Borrower
setting forth details of such Default and the action that the Borrower has taken
and proposes to take with respect thereto;
(iv)promptly after the sending or filing thereof, copies of all reports and
registration statements (other than exhibits thereto and registration statements
on Form S-8 or its equivalent) that the Borrower or any Subsidiary files with
the Securities and Exchange Commission;
(v)promptly after an Authorized Officer becomes aware of the commencement
thereof, notice of all actions and proceedings before any court, governmental
agency or arbitrator affecting the Borrower or any of its Subsidiaries of the
type described in Section 4.01(f), except, with respect to any matter referred
to in Section 4.01(f)(ii), to the extent disclosed in a report on Form 8-K, Form
10-Q or Form 10-K of the Borrower;
(vi)promptly after (A) any amendment or modification of the 2013 Order, (B) any
amendment or modification of Arizona Revised Statutes, Section 40-302, or the
promulgation, amendment or modification of any successor or similar statute, or
(C) the promulgation, amendment or modification of any Subsequent Order by the
Arizona Corporation Commission or any successor thereto, in any case if such
amendment, modification or promulgation could affect the validity or
enforceability of the indebtedness of the Borrower pursuant to this Agreement, a
copy thereof;
(vii)promptly after an Authorized Officer becomes aware of the occurrence
thereof, notice of any change by Moody’s or S&P of its respective Public Debt
Rating or of the cessation (or subsequent commencement) by Moody’s or S&P of
publication of their respective Public Debt Rating;
(viii)promptly after the occurrence thereof, notice of the occurrence of any
ERISA Event, together with (x) a written statement of an Authorized Officer of
the Borrower specifying the details of such ERISA Event and the action that the
Borrower has taken and proposes to take with respect thereto, (y) a copy of any
notice with respect to such ERISA Event that may be required to be filed with
the PBGC and (z) a copy of any notice delivered by the PBGC to the Borrower or
an ERISA Affiliate with respect to such ERISA Event; and
(ix)such other information respecting the Borrower or any of its Subsidiaries as
any Lender through the Agent may from time to time reasonably request.
Information required to be delivered pursuant to Sections 5.01(h)(i), (ii) and
(iv) above shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Agent that such information has been posted on
the Borrower’s parent’s website on the Internet at www.pinnaclewest.com, at
sec.gov/edaux/searches.htm or at another website identified in such notice and
accessible by the Lenders without charge; provided that (i) such notice may be
included in a certificate delivered pursuant to Section 5.01(h)(i) or (ii) and
(ii) the Borrower shall deliver paper copies of the information referred to in
Section 5.01(h)(i), (ii), and (iv) to any Lender which requests such delivery.
(i)Change in Nature of Business. Conduct the same general type of business
conducted on the date hereof.
Section 5.02    Negative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit shall remain outstanding or any Lender shall have any
Commitment hereunder, the Borrower shall not:




--------------------------------------------------------------------------------




(a)Liens, Etc. Create or suffer to exist, or permit any of its Material
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Material Subsidiaries to assign, any right to receive income, other
than:
(i)Permitted Liens;
(ii)Liens upon or in, or conditional sales agreements or other title retention
agreements with respect to, any real or personal property acquired or held by
the Borrower or any Subsidiary in the ordinary course of business to secure the
purchase price of such property, or the construction of or improvements to such
property, or to secure Indebtedness incurred solely for the purpose of financing
the acquisition, construction or improvement of such property to be subject to
such Liens (including any Liens placed on such property within 180 days after
the latest of the acquisition, completion of construction or improvement of such
property), or Liens existing on such property at the time of its acquisition
(other than any such Liens created in contemplation of such acquisition that
were not incurred to finance the acquisition of such property) or extensions,
renewals, refundings or replacements of any of the foregoing for the same or a
lesser amount, provided, however, that no such Lien shall extend to or cover any
properties of any character other than the property being acquired, constructed
or improved and proceeds, improvements and replacements thereof and no such
extension, renewal, refunding or replacement shall extend to or cover any
properties not theretofore subject to the Lien being extended, renewed, refunded
or replaced;
(iii)assignments of the right to receive income, and Liens on property, of a
Person existing at the time such Person is merged into or consolidated with the
Borrower or any Subsidiary of the Borrower or becomes a Subsidiary of the
Borrower;
(iv)Liens with respect to the leases and related documents entered into by the
Borrower in connection with PVNGS Unit 2 and Liens with respect to the leased
interests and related rights if the Borrower reacquires ownership in any of
those interests or acquires any of the equity or owner participants’ interests
in the trusts that hold title to such leased interests, whether or not it also
directly assumes the Sale Leaseback Obligation Bonds, and Liens on the
Borrower’s interests in the trusts that hold title to such leased interests and
related rights in the event that the Borrower acquires any of the equity or
owner participants’ interests in such trusts pursuant to a “special transfer”
under the Borrower’s existing PVNGS Unit 2 sale and leaseback transactions and
any Liens resulting or deemed to have resulted if the PVNGS Unit 2 leases are
required to be accounted for as capital leases in accordance with GAAP;
(v)other assignments of the right to receive income and Liens securing
Indebtedness or claims in an aggregate principal amount not to exceed 20% of the
Borrower’s total assets as stated on the most recent balance sheet of the
Borrower provided pursuant to Section 4.01(e)(i) or 5.01(h)(ii) hereof at any
time outstanding; and
(vi)the replacement, extension or renewal of any Lien permitted by clause (iii)
or (iv) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby.
(b)Mergers, Etc. Merge or consolidate with or into any Person, or permit any of
its Material Subsidiaries to do so, except that (i) any Material Subsidiary of
the Borrower may merge or consolidate with or into any other Material Subsidiary
of the Borrower, (ii) any Subsidiary of the Borrower may merge into the Borrower
or any Material Subsidiary of the Borrower and (iii) the Borrower or any
Material Subsidiary may merge with any other Person so long as the Borrower or
such Material Subsidiary is the surviving corporation, provided, in each case,
that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.
(c)Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Material Subsidiaries to sell, lease, transfer or otherwise
dispose of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets to any Person other than the Borrower or any
Subsidiary of the Borrower, except (i) dispositions in the ordinary course of
business, including, without limitation, sales or other dispositions of
electricity




--------------------------------------------------------------------------------




and related and ancillary services, other commodities, emissions credits and
similar mechanisms for reducing pollution, and damaged, obsolete, worn out or
surplus property no longer required or useful in the business or operations of
the Borrower or any of its Subsidiaries, (ii) sale or other disposition of
patents, copyrights, trademarks or other intellectual property that are, in the
Borrower’s reasonable judgment, no longer economically practicable to maintain
or necessary in the conduct of the business of the Borrower or its Subsidiaries
and any license or sublicense of intellectual property that does not interfere
with the business of the Borrower or any Material Subsidiary, (iii) in a
transaction authorized by subsection (b) of this Section, (iv) individual
dispositions occurring in the ordinary course of business which involve assets
with a book value not exceeding $5,000,000, (v) sales, leases, transfers or
dispositions of assets during the term of this Agreement having an aggregate
book value not to exceed 30% of the total of all assets properly appearing on
the most recent balance sheet of the Borrower provided pursuant to Section
4.01(e)(i) or 5.01(h)(ii) hereof, (vi) at any time following the consummation of
the Four Corners Acquisition, which occurred on December 30, 2013, and the
closure by the Borrower of Units 1, 2 and 3 of the Four Corners Power Plant near
Farmington, New Mexico, as described in the SEC Reports, disposition of all or
any portion of the Borrower’s interests in such Units 1, 2 and 3, and (vii) any
Lien permitted under Section 5.02(a).
Section 5.03    Financial Covenant. So long as any Advance shall remain unpaid,
any Letter of Credit shall remain outstanding or any Lender shall have any
Commitment hereunder, the Borrower will maintain a ratio of (a) Consolidated
Indebtedness to (b) the sum of Consolidated Indebtedness plus Consolidated Net
Worth of not greater than 0.65 to 1.0.
ARTICLE XIII



ARTICLE XIV

ARTICLE XVEVENTS OF DEFAULT
ARTICLE VI
EVENTS OF DEFAULT
Section 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:


(a)The Borrower shall fail to pay when due (i) any principal of any Advance,
(ii) any drawing under any Letter of Credit, or (iii) any interest on any
Advance or any other fees or other amounts payable under this Agreement or any
other Loan Documents, and (in the case of this clause (iii) only), such failure
shall continue for a period of three Business Days; or
(b)Any representation or warranty made by the Borrower herein or by the Borrower
(or any of its officers) in any certificate or other document delivered in
connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect when made or deemed made or furnished; or
(c)(i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.17, Section 5.01(d) (as to the corporate
existence of the Borrower), Section 5.01(h)(iii), Section 5.01(h)(vi), Section
5.02 or Section 5.03, or (ii) the Borrower shall fail to perform or observe any
other term, covenant or agreement contained in Section 5.01(e) if such failure
shall remain unremedied for 15 days after written notice thereof shall have been
given to the Borrower by the Agent or any Lender or (iii) the Borrower shall
fail to perform or observe any other term, covenant or agreement contained in
this Agreement or any other Loan Document on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Agent or any Lender;
or
(d)(i) The Borrower or any of its Material Subsidiaries shall fail to pay (A)
any principal of or premium or interest on any Indebtedness that is outstanding
in a principal amount of at least $35,000,000 in the aggregate (but excluding
Indebtedness outstanding hereunder), or (B) an amount, or post collateral as
contractually required in an amount, of at least $35,000,000 in respect of any
Hedge Agreement, of the Borrower or such Material Subsidiary (as the case may
be), in each case, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness or Hedge Agreement; or
(ii) any event of default shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the




--------------------------------------------------------------------------------




applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness; or
(e)The Borrower or any of its Material Subsidiaries shall fail to pay any
principal of or premium or interest in respect of any operating lease in respect
of which the payment obligations of the Borrower have a present value of at
least $35,000,000, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
such operating lease, if the effect of such failure is to terminate, or to
permit the termination of, such operating lease; or
(f)The Borrower or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any
Debtor Relief Law, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Borrower or any of its Material Subsidiaries shall
take any corporate action to authorize any of the actions set forth above in
this subsection (f); or
(g)Judgments or orders for the payment of money that exceeds any applicable
insurance coverage (the insurer of which shall be rated at least “A” by A.M.
Best Company) by more than $35,000,000 in the aggregate shall be rendered
against the Borrower or any Material Subsidiary and such judgments or orders
shall continue unsatisfied or unstayed for a period of 45 days; or
(h)(i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of 30% or more of the
equity securities of PWCC entitled to vote for members of the board of directors
of PWCC; or (ii) during any period of 24 consecutive months, a majority of the
members of the board of directors of PWCC cease (other than due to death or
disability) to be composed of individuals (A) who were members of that board on
the first day of such period, (B) whose election or nomination to that board was
approved by individuals referred to in clause (A) above constituting at the time
of such election or nomination at least a majority of that board or (C) whose
election or nomination to that board was approved by individuals referred to in
clauses (A) and (B) above constituting at the time of such election or
nomination at least a majority of that board; or (iii) PWCC shall cease for any
reason to own, directly or indirectly, 80% of the Voting Stock of the Borrower;
or
(i)(i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of $35,000,000, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $35,000,000;
then, and in any such event, the Agent shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, (i) declare the
obligation of each Lender to make Advances (other than L/C Advances) and of the
Issuing Banks to issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, (ii) declare the Advances, all interest thereon and
all other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower




--------------------------------------------------------------------------------




under the Bankruptcy Code of the United States of America, (A) the obligation of
each Lender to make Advances (other than L/C Advances) and of the Issuing Banks
to issue Letters of Credit shall automatically be terminated and (B) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower and (iii)
exercise all rights and remedies available to it under this Agreement, the other
Loan Documents and applicable Law.
Section 6.02    Actions in Respect of Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
(a) make demand upon the Borrower to, and forthwith upon such demand the
Borrower will Cash Collateralize the aggregate Available Amount of all Letters
of Credit then outstanding (whether or not any beneficiary under any Letter of
Credit shall have drawn or be entitled at such time to draw thereunder) or (b)
make such other arrangements in respect of the outstanding Letters of Credit as
shall be acceptable to the Required Lenders, provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Bankruptcy Code of the United States of America, the Borrower
will Cash Collateralize the aggregate Available Amount of all Letters of Credit
then outstanding, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower. If at any time
the Agent determines that any funds held in the L/C Cash Deposit Account are
subject to any right or interest of any Person other than the Agent, the Issuing
Banks and the Lenders or that the total amount of such funds is less than the
aggregate Available Amount of all Letters of Credit, the Borrower will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds to be
deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Deposit Account that are free and clear
of any such right and interest. Upon the drawing of any Letter of Credit, to the
extent funds are on deposit in the L/C Cash Deposit Account, such funds shall be
applied to reimburse the Issuing Banks to the extent permitted by applicable
Law, or each Lender to the extent such Lender has funded a Revolving Advance in
respect of such Letter of Credit. The Borrower hereby grants to the Agent, for
the benefit of the Issuing Banks and the Lenders, a Lien upon and security
interest in the L/C Cash Deposit Account and all amounts held therein from time
to time as security for the L/C Obligations, and for application to the
Borrower’s reimbursement obligations as and when the same shall arise. The Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. After all such Letters of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such L/C Cash Deposit Account shall be promptly returned to
the Borrower.
ARTICLE XVI



ARTICLE XVII

ARTICLE XVIIITHE AGENT
ARTICLE VII
THE AGENT


Section 7.01    Appointment and Authority. Each of the Lenders (for purposes of
this Article, references to the Lenders shall also mean the Issuing Banks)
hereby irrevocably appoints Barclays to act on its behalf as the Agent hereunder
and under the other Loan Documents and authorizes the Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as set forth in Section 7.06, the provisions of this
Article are solely for the benefit of the Agent and the Lenders, and neither the
Borrower nor any of its Affiliates shall have rights as a third party
beneficiary of any of such provisions.


Section 7.02    Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.




--------------------------------------------------------------------------------






Section 7.03    Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein), provided
that the Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose the Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Section
6.01 and Section 8.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Borrower or a Lender.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.
Section 7.04    Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of any
Advance, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an Issuing Bank, the Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Agent shall have received notice to the contrary from such Lender or
such Issuing Bank prior to the making of such Advance or the issuance of such
Letter of Credit. The Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in good faith in
accordance with the advice of any such counsel, accountants or experts.


Section 7.05    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.


Section 7.06    Resignation of Agent. The Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the




--------------------------------------------------------------------------------




consent of the Borrower so long as no Event of Default has occurred and is
continuing, to appoint a successor, which shall be a bank with an office in the
United States of America, or an Affiliate of any such bank with an office in the
United States of America. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 45 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent meeting the
qualifications set forth above; provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (2) all payments, communications and determinations provided to be made by,
to or through the Agent shall instead be made by or to each Lender directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Agent shall be as agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 8.04 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.


Section 7.07    Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.


Section 7.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Syndication Agents, Documentation Agents
or other agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent or a Lender hereunder.


Section 7.09    Issuing Banks. Each Issuing Bank shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each Issuing Bank shall have all of the benefits and
immunities provided in this Article VII (other than Section 7.02) to the same
extent as such provisions apply to the Agent.
ARTICLE XIX



ARTICLE XX

ARTICLE XXIMISCELLANEOUS


ARTICLE VIII
MISCELLANEOUS


Section 8.01    Amendments, Etc. Except as provided in Section 2.21 with respect
to the extension of the then-existing Termination Date, no amendment or waiver
of any provision of this Agreement or any other Loan Document, nor consent to
any departure by the Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall
(a)unless agreed to by each Lender directly affected thereby, (i) reduce or
forgive the principal amount of any Advance or the Borrower’s obligations to
reimburse any drawing on a Letter of Credit, reduce the rate of or




--------------------------------------------------------------------------------




forgive any interest thereon (provided that only the consent of the Required
Lenders shall be required to waive the applicability of any post-default
increase in interest rates), or reduce or forgive any fees hereunder (other than
fees payable to the Agent, the Arrangers, any Issuing Bank or the Swingline
Lender, if any, for their own respective accounts), (ii) extend the final
scheduled maturity date or any other scheduled date for the payment of any
principal of or interest on any Advance, extend the time of payment of any
obligation of the Borrower to reimburse any drawing on any Letter of Credit or
any interest thereon, extend the expiry date of any Letter of Credit beyond the
Letter of Credit Expiration Date, or extend the time of payment of any fees
hereunder (other than fees payable to the Agent, the Arrangers, any Issuing Bank
or the Swingline Lender, if any, for their own respective accounts), or (iii)
increase any Revolving Credit Commitment of any such Lender over the amount
thereof in effect or extend the maturity thereof (it being understood that a
waiver of any condition precedent set forth in Section 3.02 or of any Default,
if agreed to by the Required Lenders or all Lenders (as may be required
hereunder with respect to such waiver), shall not constitute such an increase);
(b)unless agreed to by all of the Lenders, (i) reduce the percentage of the
aggregate Revolving Credit Commitments or of the aggregate unpaid principal
amount of the Advances, or the number or percentage of Lenders, that shall be
required for the Lenders or any of them to take or approve, or direct the Agent
to take, any action hereunder or under any other Loan Document (including as set
forth in the definition of “Required Lenders”), (ii) change any other provision
of this Agreement or any of the other Loan Documents requiring, by its terms,
the consent or approval of all the Lenders for such amendment, modification,
waiver, discharge or termination thereof or any consent to any departure by the
Borrower therefrom, or (iii) change or waive any provision of Section 2.15, any
other provision of this Agreement or any other Loan Document requiring pro rata
treatment of any Lenders, or this Section 8.01 or Section 2.19(b); and
(c)unless agreed to by the Issuing Banks, the Swingline Lender, if any, or the
Agent in addition to the Lenders required as provided hereinabove to take such
action, affect the respective rights or obligations of the Issuing Banks, the
Swingline Lender, if any, or the Agent, as applicable, hereunder or under any of
the other Loan Documents.
(d)Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) pursuant to an increase in the Revolving Credit Commitment pursuant to
Section 2.18 with only the consents prescribed by such Section.
(e)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower, each Issuing
Bank and the Agent shall agree, as of such date, to purchase for cash the
Advances and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 8.07, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.11 and 2.14, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 8.04(e) had the Advances of
such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
Section 8.02    Notices, Etc.
(a) All notices and other communications provided for hereunder shall be either
(x) in writing (including facsimile communication) and mailed, faxed or
delivered or (y) as and to the extent set forth in Sections 8.02(b) and (c) and
in the proviso to this Section 8.02(a), if to the Borrower, at the address
specified on Schedule 8.02; if to any Lender, at its Domestic Lending Office; if
to the Agent, at the address specified on Schedule 8.02; if to the Swingline
Lender, at the address specified by the Swingline Lender to the Borrower and the
Agent, and if to any Issuing Bank, at the address specified on Schedule 8.02 or,
as to the Borrower or the Agent, at such other address as shall be designated




--------------------------------------------------------------------------------




by such party in a written notice to the other parties and, as to each other
party, at such other address as shall be designated by such party in a written
notice to the Borrower and the Agent. All such notices and communications shall,
when mailed or faxed, be effective when deposited in the mails or faxed,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VII shall not be effective until received by the Agent.
Delivery by facsimile of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof. Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b). Upon request of the Borrower, the
Agent will provide to the Borrower (i) copies of each Administrative
Questionnaire or (ii) the address of each Lender.
(b)Notices and other communications to the Lenders, the Agent and the Issuing
Banks hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent and agreed to by the Borrower, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Banks pursuant to
Article II if such Lender or the Issuing Banks, as applicable, has notified the
Agent and the Borrower that it is incapable of receiving notices under such
Article by electronic communication. The Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Agent and the Borrower otherwise agree, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)The Borrower agrees that the Agent may make materials delivered to the Agent
pursuant to Sections 5.01(h)(i), (ii) and (iv), as well as any other written
information, documents, instruments and other material relating to the Borrower
or any of its Subsidiaries and relating to this Agreement, the Notes or the
transactions contemplated hereby, or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or a substantially similar electronic system (the
“Platform”). The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.
(d)Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by e-mail, facsimile or mail. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
(e)The Borrower hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Communications that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which shall mean that the word “PUBLIC” shall




--------------------------------------------------------------------------------




appear prominently on the first page thereof; (x) by marking Communications
“PUBLIC,” the Borrower shall be deemed to have authorized the Agent, the
Arrangers and the Lenders to treat such Communications as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States of America federal and state securities laws; (y)
all Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the Agent and
the Arrangers shall be entitled to treat any Communications that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
marked as “Public Investor.” Notwithstanding the foregoing, the Borrower shall
be under no obligation to mark any Communications “PUBLIC.” Notwithstanding
anything to the contrary herein, the Borrower and the Agent need not provide to
any Public Lender any information, notice, or other document hereunder that is
not public information, including without limitation, the Notice of Borrowing
and any notice of Default.
Section 8.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any Issuing Bank or the Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at Law in connection with such enforcement shall be
instituted and maintained exclusively by, the Agent in accordance with Article
VI for the benefit of all the Lenders and the Issuing Banks; provided, however,
that the foregoing shall not prohibit (a) the Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Agent) hereunder and under the other Loan Documents, (b) any Issuing Bank
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as an Issuing Bank) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 8.05
(subject to the terms of Section 2.15), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Agent pursuant to Article VI and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.15, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
Section 8.04    Costs and Expenses; Indemnity; Damage Waiver.
(a)The Borrower agrees to pay on demand all costs and expenses of the Agent in
connection with the administration, modification and amendment of this
Agreement, the Notes and the other Loan Documents to be delivered hereunder,
including, without limitation, the reasonable fees and expenses of one law firm
acting as counsel for the Agent with respect thereto and with respect to
advising the Agent as to its rights and responsibilities under this Agreement.
The Borrower further agrees to pay on demand all costs and expenses of the Agent
and the Lenders, if any (including, without limitation, reasonable counsel fees
and expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other Loan
Documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 8.04(a).
(b)The Borrower agrees to indemnify and hold harmless the Agent (and any
sub-agent thereof), each Lender, each Arranger, the Syndication Agent and each
Related Party of any of the foregoing (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith, whether based on contract,
tort or any other theory), (i) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of any Advance or Letter of Credit (including any refusal by any Issuing Bank to
honor




--------------------------------------------------------------------------------




a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or (ii) the actual or alleged presence of Hazardous Materials on any
property of the Borrower or any of its Subsidiaries or any Environmental Action
relating in any way to the Borrower or any of its Subsidiaries, provided that
such indemnity shall not, as to any Indemnified Party, be available to the
extent (a) such fees and expenses are expressly stated in this Agreement to be
payable by the Indemnified Party, included expenses payable under Section 2.14,
Section 5.01(e) and Section 8.07(b) or (b) such claim, damage, loss, liability
or expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence,
willful misconduct or material breach of its obligations under this Agreement,
in which case any fees and expenses previously paid or advanced by the Borrower
to such Indemnified Party in respect of such indemnified obligation will be
returned by such Indemnified Party. In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto, and whether or not the transactions
contemplated hereby are consummated, provided that if the Borrower and such
Indemnified Party are adverse parties in any such litigation or proceeding, and
the Borrower prevails in a final, non-appealable judgment by a court of
competent jurisdiction, any amounts under this Section 8.04(b) previously paid
or advanced by the Borrower to such Indemnified Party pursuant to this Section
8.04(b) will be returned by such Indemnified Party.
(c)To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by it to
the Agent (or any sub-agent thereof), any Issuing Bank or any Related Party of
any of the foregoing (and without limiting its obligation to do so), each Lender
severally agrees to pay to the Agent (or any such sub-agent), such Issuing Bank
or such Related Party, as the case may be, such Lender’s Ratable Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or any such sub-agent) or
such Issuing Bank in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) or such Issuing
Bank in connection with such capacity.
(d)Without limiting the rights of indemnification of the Indemnified Parties set
forth in this Agreement with respect to liabilities asserted by third parties,
each party hereto also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the other parties hereto, or any
Related Party of any party hereto, on any theory of liability, arising out of or
otherwise relating to the Notes, this Agreement, any other Loan Document, any of
the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances or the Letters of Credit. No Indemnified Party shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including Intralinks,
SyndTrak or similar systems) in connection with this Agreement or the other Loan
Documents, provided that such indemnity shall not, as to any Indemnified Party,
be available to the extent such damages are found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct.
(e)If any payment of principal of, or Conversion of, any Eurodollar Rate Advance
is made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such Revolving Advance, as a result of a payment
or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12, acceleration of
the maturity of the Revolving Advances pursuant to Section 6.01 or for any other
reason, or by an Eligible Assignee to a Lender other than on the last day of the
Interest Period for such Revolving Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Borrower pursuant to Section 2.19, the Borrower shall, upon demand
by such Lender (with a copy of such demand to the Agent), pay to the Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses that it may reasonably incur as a
result of such payment or Conversion, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Revolving Advance.




--------------------------------------------------------------------------------




(f)Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.02(c), 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
Section 8.05    Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender, each Issuing Bank and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or Issuing Bank, whether or not such Lender or Issuing
Bank shall have made any demand under this Agreement or such Note and although
such obligations may be contingent or unmatured or are owed to a branch or
office of such Lender or such Issuing Bank different from the branch or office
holding such deposit or obligated on such indebtedness. Each Lender and each
Issuing Bank agrees promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and each
Issuing Bank under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender may
have.
Section 8.06    Effectiveness; Binding Effect. Except as provided in Section
3.01, this Agreement shall become effective when it shall have been executed by
the Borrower and the Agent and when the Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Agent and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders (and any purported assignment without such consent shall be null and
void).
Section 8.07    Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Agent and each Lender (and any purported assignment or transfer without such
consent shall be null and void) and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)Any Lender may at any time assign to one or more assignees (other than to an
Ineligble Institution) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment,
Swingline Exposure and the Revolving Advances (including for purposes of this
subsection (b), participations in L/C Obligations) at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
(i)Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Revolving Advances at the
time owing to it or in the case of an assignment to a Lender, no minimum amount
need be assigned; and




--------------------------------------------------------------------------------




(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Revolving Advances outstanding thereunder) or, if the Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the
Revolving Advances of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to which
such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Advances, L/C
Obligations, Swingline Exposure or the Revolving Credit Commitment assigned, and
each such assignment shall be of a constant, and not a varying, percentage of
all rights and obligations under this Agreement;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed; provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the Agent
within ten (10) Business Days after having received written notice thereof)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund;
(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund with respect to such
Lender;
(C)    the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swingline Lender, if any, (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under
Swingline Advances (whether or not then outstanding).
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that no such fee
shall be payable in the case of an assignment made at the request of the
Borrower to an existing Lender. The assignee, if it is not a Lender, shall
deliver to the Agent an Administrative Questionnaire.
(v)No Assignment to Ineligible Institutions. No such assignment shall be made to
any Ineligible Institution.
Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section and notice thereof to the Borrower, from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the




--------------------------------------------------------------------------------




benefits of Sections 2.11, 2.14 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.
(c)Register. The Agent shall maintain at the Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitments of,
and principal amounts of the Advances and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Agent, sell participations to any Person (other than an
Ineligible Institution) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment, Swingline Exposure and/or the
Revolving Advances (including such Lender’s participations in L/C Obligations)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
Borrower, the Agent, the Lenders and the Issuing Banks shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Note, or any consent to any departure by the
Borrower therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, any Obligations or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, any Obligations or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification addressing the matters set forth
in clause (iv) above to the extent subject to such participation. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.11, 2.14 and 8.04(e) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 8.05 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.15 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Loans or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Loan or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.11 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written




--------------------------------------------------------------------------------




consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.14 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.14(e) as though it were a
Lender.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(g)Resignation as an Issuing Bank after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time any Issuing Bank assigns all of
its Revolving Credit Commitment and Revolving Advances pursuant to subsection
(b) above, such Issuing Bank may, upon 30 days’ notice to the Borrower and the
Lenders, resign as an Issuing Bank. If any Issuing Bank resigns, it shall retain
all the rights, powers, privileges and duties of an Issuing Bank hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an Issuing Bank and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Advances or fund
risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
(h)The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state Laws based on the Uniform
Electronic Transactions Act.
Section 8.08    Confidentiality. Neither the Agent nor any Lender may disclose
to any Person any confidential, proprietary or non-public information of the
Borrower furnished to the Agent or the Lenders by the Borrower (such information
being referred to collectively herein as the “Borrower Information”), except
that each of the Agent and each of the Lenders may disclose Borrower Information
(i) to its and its Affiliates’ employees, officers, directors, agents and
advisors having a need to know in connection with this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Borrower Information and instructed to keep such
Borrower Information confidential on substantially the same terms as provided
herein), (ii) to the extent requested by any regulatory authority or
self-regulatory body, (iii) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 8.08, (A) to any assignee or
participant or prospective assignee or participant, (B) to any direct, indirect,
actual or prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement and
(C) to any credit insurance provider relating to the Borrower and its
Obligations, (vii) to the extent such Borrower Information (A) is or becomes
generally available to the public on a non-confidential basis other than as a
result of a breach of this Section 8.08 by the Agent or such Lender or their
Related Parties, or (B) is or becomes available to the Agent or such Lender on a
nonconfidential basis from a source other than the Borrower (provided that the
source of such information was not known by the recipient after inquiry to be
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Borrower or any other Person with
respect to such information) and (viii) with the consent of the Borrower. The
obligations under this Section 8.08 shall survive for two calendar years after
the date of the termination of this Agreement.
Section 8.09    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the Laws of the State of New York.
Section 8.10    Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.




--------------------------------------------------------------------------------




This Agreement and the other Loan Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.
Section 8.11    Jurisdiction, Etc.
(a)Each of the parties hereto hereby submits to the exclusive jurisdiction of
any New York State court or federal court of the United States of America
sitting in the Borough of Manhattan in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by Law, in such federal court.
Except to the extent expressly set forth in the preceding sentence, nothing in
this Agreement shall affect any right that any party may otherwise have to bring
any action or proceeding relating to this Agreement or the Notes in the courts
of any jurisdiction.
(b)Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
court or federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
Section 8.12    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Agent, any Issuing Bank or any Lender, or
the Agent, any Issuing Bank or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Agent, such Issuing
Bank or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each Issuing Bank severally agrees to pay
to the Agent upon demand its applicable share (without duplication) of any
amount so recovered from or repaid by the Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the Issuing Banks under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
Section 8.13    Patriot Act. The Agent and each Lender hereby notifies the
Borrower that pursuant to the requirements of the PATRIOT Act, it is required to
obtain, verify and record information that identifies each borrower (including
the Borrower), guarantor or grantor (the “Loan Parties”), which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the PATRIOT
Act. The Borrower shall provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the Agent or
any Lender in order to assist the Agent and such Lender in maintaining
compliance with the PATRIOT Act.
Section 8.14    Waiver of Jury Trial. EACH OF THE BORROWER, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR THE ACTIONS OF THE BORROWER, THE AGENT OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
Section 8.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the




--------------------------------------------------------------------------------




Borrower, on the one hand, and the Agent, each of the Lenders and each of the
Arrangers, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, each of the Agent, the Lenders and
the Arrangers is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii)
neither the Agent nor any Lender or Arranger has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Agent or any
Lender or Arranger has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and neither the Agent nor any Lender or
Arranger has any obligation to the Borrower with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Agent, each of the Lenders and the Arrangers
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and neither the Agent nor any Lender or Arranger has any obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Agent and each Lender and Arranger have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. The Borrower hereby waives and releases,
to the fullest extent permitted by Law, any claims that it may have against the
Agent and each Lender and Arranger with respect to any breach or alleged breach
of agency or fiduciary duty in connection with the Loan Documents.
Section 8.16    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf, and shall continue in full force and effect as long as any
Advance or any other Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.
Section 8.17    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
 
ARIZONA PUBLIC SERVICE COMPANY
 
 
 
By: /s/ Lee R. Nickloy
 
Name: Lee R. Nickloy
 
Title: Vice President and Treasurer







--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:    


 
 
 
BARCLAYS BANK PLC, as Agent, Issuing Bank and Lender
 
 
 
By: /s/ Craig J. Malloy
 
Name: Craig J. Malloy
 
Title: Director









--------------------------------------------------------------------------------




        




LENDERS:
    
 
 
 
MIZUHO BANK, LTD., as Lender and Issuing Bank
 
 
 
By: /s/ Leon Mo
 
Name: Leon Mo
 
Title: Authorized Signatory







--------------------------------------------------------------------------------




 
 
 
Bank of America, N.A., as a Lender and as an Issuing Bank
 
 
 
By: /s/ Patrick Engel
 
Name: Patrick Engel
 
Title: Director





--------------------------------------------------------------------------------




 
 
 
BNP Paribas, as a Lender and as an Issuing Bank
 
 
 
By: /s/ Nicholas Rabier
 
Name: Nicholas Rabier
 
Title: Director
 
 
 
By: /s/ Abe Adedeji
 
Name: Abe Adedeji
 
Title: Vice President





--------------------------------------------------------------------------------




 
 
 
JPMORGAN CHASE BANK, N.A., as a Lender and as an Issuing Bank
 
 
 
By: /s/ Nancy R. Barwig
 
Name: Nancy R. Barwig
 
Title: Credit Risk Director





--------------------------------------------------------------------------------




 
 
 
MUFG Union Bank, N.A., as a Lender and as an Issuing Bank
 
 
 
By: /s/ Maria Ferradas
 
Name: Maria Ferradas
 
Title: Vice President





--------------------------------------------------------------------------------




 
 
 
SUNTRUST BANK, as a Lender and as an Issuing Bank
 
 
 
By: /s/ Andrew Johnson
 
Name: Andrew Johnson
 
Title: Director





--------------------------------------------------------------------------------




 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as an Issuing Bank
 
 
 
By: /s/ Gregory R. Gredvig
 
Name: Gregory R. Gredvig
 
Title: Vice President





--------------------------------------------------------------------------------




 
 
 
THE BANK OF NEW YORK MELLON, as a Lender
 
 
 
By: /s/ Mark W. Rogers
 
Name: Mark W. Rogers
 
Title: Vice President





--------------------------------------------------------------------------------




 
 
 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
 
By: /s/ Thane Rattew
 
Name: Thane Rattew
 
Title: Vice President





--------------------------------------------------------------------------------




 
 
 
CITIBANK, N.A., as a Lender
 
 
 
By: /s/ Eimon Akbari
 
Name: Eimon Akbari
 
Title: Risk Management





--------------------------------------------------------------------------------




 
 
 
COBANK, ACB, as a Lender
 
 
 
By: /s/ C. Brock Taylor
 
Name: C. Brock Taylor
 
Title: Regional Vice President





--------------------------------------------------------------------------------




 
 
 
KEYBANK NATIONAL ASSOCIATION, as a Lender
 
 
 
By: /s/ Kevin D Smith
 
Name: Kevin D Smith
 
Title: Senior Vice President





--------------------------------------------------------------------------------




 
 
 
TD BANK, N.A., as a Lender
 
 
 
By: /s/ Vijay Prasad
 
Name: Vijay Prasad
 
Title: Senior Vice President





--------------------------------------------------------------------------------




 
 
 
US BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
By: /s/ Holland H. Williams
 
Name: Holland H. Williams
 
Title: Vice President





--------------------------------------------------------------------------------




 
 
 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
By: /s/ Sarah Bryson
 
Name: Sarah Bryson
 
Title: Vice President





--------------------------------------------------------------------------------




 
 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
By: /s/ Jon R. Hinard
 
Name: Jon R. Hinard
 
Title: Managing Director





--------------------------------------------------------------------------------




 
 
 
NATIONAL BANK OF ARIZONA, as a Lender
 
 
 
By: /s/ Sabina Anthony
 
Name: Sabina Anthony
 
Title: Vice President







--------------------------------------------------------------------------------






SCHEDULE 1.01
COMMITMENTS AND RATABLE SHARES




Bank
Revolving Credit
Commitment
Ratable Share
Barclays Bank PLC
$34,500,000.00
6.9%
Mizuho Bank, Ltd.
$34,500,000.00
6.9%
Bank of America, N.A.
$34,500,000.00
6.9%
JPMorgan Chase Bank, N.A.
$34,500,000.00
6.9%
SunTrust Bank
$34,500,000.00
6.9%
Wells Fargo Bank, National Association
$34,500,000.00
6.9%
MUFG Union Bank, N.A.
$34,500,000.00
6.9%
BNP Paribas
$34,500,000.00
6.9%
Citibank, N.A.
$24,500,000.00
4.9%
CoBank, ACB
$24,500,000.00
4.9%
KeyBank, N.A.
$24,500,000.00
4.9%
TD Bank, N.A.
$24,500,000.00
4.9%
The Bank of New York Mellon
$24,500,000.00
4.9%
The Bank of Nova Scotia
$24,500,000.00
4.9%
U.S. Bank National Association
$24,500,000.00
4.9%
Branch Banking & Trust Company
$20,000,000.00
4.0%
PNC Bank, National Association
$20,000,000.00
4.0%
National Bank of Arizona
$12,500,000.00
2.5%
 
 
 
TOTAL
$
500,000,000.00


100
%



    




--------------------------------------------------------------------------------








SCHEDULE 4.01(j)
SUBSIDIARIES1 








Bixco, Inc.
Axiom Power Solutions, Inc.
PWE Newco, Inc.


















































































1The Borrower’s three nuclear decommissioning trusts relating to PVNGS may also
be deemed to be subsidiaries under a literal reading of the definition.




--------------------------------------------------------------------------------








SCHEDULE 4.01(k)
EXISTING INDEBTEDNESS




Commercial Paper.




--------------------------------------------------------------------------------






SCHEDULE 8.02
CERTAIN ADDRESSES FOR NOTICES




BORROWER:
Arizona Public Service Company
400 North 5th Street
Mail Station 9040
Phoenix, AZ 85004
Attention: Treasurer
Telephone:    (602) 250-3300
Telecopier:    (602) 250-3902
Electronic    lee.nickloy@pinnaclewest.com


AGENT:
Agent’s Office
(for payments and Requests for Credit Extensions):
Barclays Bank PLC
1301 6th Avenue
New York, NY 10019
Attention: Michele Sirigos
Telephone: (212) 320-6136
Email: michele.sirigos@barclays.com / xrausloanops5@barclays.com


with copies to:


Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Attention: Luke Syme
Telephone: (212) 526-3713
Email: luke.syme@barclays.com


Agent’s Account/Barclays Bank Agency Service Wiring Information
Barclays Bank PLC
New York, New York
ABA: 026002574               
Account Number: 050-01910-4  
Account Name: Clad Control Account
Ref: Arizona Public Service


Other Notices as Agent:
Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Attention: Luke Syme
Telephone: (212) 526-3713
Email: luke.syme@barclays.com






--------------------------------------------------------------------------------




ISSUING BANKS:
Barclays Bank PLC
Barclays Bank PLC
1301 Sixth Avenue
New York Metro Campus, New York
NY 10019, USA
Attn. Letters of Credit / Dawn Townsend
Facsimile (212) 412-5011
Telephone (201) 499-2081
Email xraletterofcredit@barclays.com


Mizuho Bank, Ltd.


Mizuho Bank, Ltd.
1800 Plaza Ten
Harborside Financial Ctr.
Jersey City, NJ 07311
Attention: Hyunsook (Sophia) Hwang
Telephone: 201-626-9416
Facsimile: 201-626-9941
Email: LAU_USCORP3@MIZUHOCBUS.COM


Wells Fargo Bank, National Association


Wells Fargo Bank, National Association
Corporate Banking - Utility and Power Group
90 S. Seventh Street, 7th Floor
Mail Code: N9305-070
Minneapolis, MN 55402
Attention: Gregory R. Gredvig
Telephone: 612.667.4832
Facsimile: 612.316.0506
E-mail: gregory.r.gredvig@wellsfargo.com




JPMorgan Chase Bank, N.A.


JPMorgan Chase Bank, N.A.
10 South Dearborn, 9th Floor
Mail Code: IL1-0364
Chicago, IL 60603
Attention: Nancy R. Barwig
Telephone: (312) 732-1838
Facsimile: (312) 732-1762
E-mail: nancy.r.barwig@jpmorgan.com
With a cc to: jpm.standbylc.ccb@jpmorgan.com


Bank of America, N.A.


Bank of America, N.A.
100 N. Tryon Street
Charlotte, NC 28255-0001
Attention: William A. Merritt, III




--------------------------------------------------------------------------------




Telephone: (980) 386-9762
Facsimile: (980) 683-6339
E-mail: william.merritt@baml.com


SunTrust Bank


SunTrust Robinson Humphrey, Inc.
SunTrust Bank
3333 Peachtree Road
Atlanta, GA 30326
Attention: Andrew Johnson
Telephone: (404) 439-7451
Facsimile: (404) 439-7470
E-mail: andrew.johnson@suntrust.com




MUFG Union Bank, N.A.


Commercial Loan Operations Supervisor
Commercial Loan Operations
1980 Saturn Street
Monterey Park, CA 91754
Facsimile: 1-800-446-9951; 1-323-724-6198
E-Mail: #clo_synd@unionbank.com










--------------------------------------------------------------------------------








EXHIBIT A - FORM OF
PROMISSORY NOTE




______________, 20__


FOR VALUE RECEIVED, the undersigned, ARIZONA PUBLIC SERVICE COMPANY, an Arizona
corporation (the “Borrower”), hereby promises to pay to the order of _______ or
its registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of each Advance
from time to time made by the Lender to the Borrower pursuant to the Five-Year
Credit Agreement dated as of September 2, 2015 among the Borrower, the Lender
and certain other lenders parties thereto, Barclays Bank PLC, as Agent for the
Lender and such other lenders, and the issuing banks and other agents party
thereto (as amended or modified from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) outstanding on such
date.
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to the Agent for the account of the Lender in same day funds at the
address and account specified on Schedule 8.02. Each Advance owing to the Lender
by the Borrower pursuant to the Credit Agreement, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things, (i)
provides for the making of Advances by the Lender to the Borrower from time to
time in an aggregate amount not to exceed at any time the Lender’s Unused
Commitment, the indebtedness of the Borrower resulting from each such Advance
being evidenced by this Promissory Note and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.
THIS PROMISSORY NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
 
 
 
ARIZONA PUBLIC SERVICE COMPANY
 
 
 
By:
 
Name:
 
Title:







--------------------------------------------------------------------------------






ADVANCES AND PAYMENTS OF PRINCIPAL




Date
Amount of Advance
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation
Made By
 
 
 
 
 







--------------------------------------------------------------------------------






EXHIBIT B - FORM OF NOTICE OF
BORROWING




Barclays Bank PLC, as Agent
for the Lenders parties
to the Credit Agreement
referred to below


Attention: Loan Operations






[Date]




Ladies and Gentlemen:


The undersigned, Arizona Public Service Company, refers to the Five-Year Credit
Agreement, dated as of September 2, 2015 (as amended or modified from time to
time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, certain Lenders parties thereto,
Barclays Bank PLC, as Agent for said Lenders and the Issuing Banks and other
agents party thereto, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:
(i)
The Business Day of the Proposed Borrowing is ____________, 20___.

(ii)
The Type of Revolving Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii)
The aggregate amount of the Proposed Borrowing is $_____________.

[(iv)
The initial Interest Period for each Eurodollar Rate Advance made as part of the
Proposed Borrowing is ___month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)    the representations and warranties contained in Section 4.01 (other than
Sections 4.01(k), 4.01(e)(ii) and 4.01(f)(ii)) of the Credit Agreement are
correct, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
(B)    no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default;
(C)    all required regulatory authorizations including the 2013 Order and/or
any Subsequent Order in respect of the Proposed Borrowing have been obtained and
are in full force and effect and, before and after giving effect to the Proposed
Borrowing and to the application of B-2




the proceeds therefrom, the Borrower is in compliance with the provisions of the
applicable order; and
(D)    before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
the Indebtedness of the Borrower does not exceed that permitted by (i)
applicable resolutions of the Board of Directors of the Borrower, (ii)
applicable Arizona Laws, or (iii) the 2013 Order or any Subsequent Order,
whichever is in force and effect at such time.




--------------------------------------------------------------------------------




Very truly yours,
 
ARIZONA PUBLIC SERVICE COMPANY
 
 
 
By:
 
Name:
 
Title:









--------------------------------------------------------------------------------






EXHIBIT C - FORM OF
ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. Annex 1 attached hereto (the “Standard Terms and Conditions”) is
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date referred to below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at Law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Each such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. Assignee shall deliver (if it is not already a Lender) to the Agent an
Administrative Questionnaire.
1.
Assignor: ________________________________

2.
Assignee: ________________________________

[and is an Affiliate of [identify Bank]
3.
Borrower: Arizona Public Service Company

4.
Agent: Barclays Bank PLC, as the administrative agent under the Credit Agreement

5.
Credit Agreement: The Five-Year Credit Agreement dated as of September 2, 2015,
by and among the Borrower, the Lenders party thereto, the Agent and the Issuing
Banks and other agents party thereto.

6.
Assigned Interest:



Aggregate Amount
of Commitment for
all Lenders
Amount of Commitment Assigned
Percentage Assigned of Commitment Set forth, to at least 9 decimals, as a
percentage of the Commitment of all Banks thereunder.
CUSIP Number
 
 
 
 
 
 
 
 



[7. Trade Date: ] To be completed if the Assignor and the Assignee intend that
the minimum assignment amount is to be determined as of the Trade Date.




--------------------------------------------------------------------------------




Effective Date: ___, 20___[TO BE INSERTED BY AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:


 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 
By:
 
Name:
 
Title:



 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
 
 
By:
 
Name:
 
Title:



[Consented to and] Accepted:


BARCLAYS BANK PLC, as Agent
 
 
 
 
 
By:
 
Name:
 
Title:
 







--------------------------------------------------------------------------------




[Consented to:]


[BARCLAYS BANK PLC, as Issuing Bank]
 
 
 
 
 
By:
 
Name:
 
Title:
 



[MIZUHO BANK, LTD., as Issuing Bank]


 
 
 
 
 
By:
 
Name:
 
Title:
 



[WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Bank]
 
 
 
 
 
By:
 
Name:
 
Title:
 



[JPMORGAN CHASE BANK, N.A., as Issuing Bank]
 
 
 
 
 
By:
 
Name:
 
Title:
 



[BANK OF AMERICA, N.A., as Issuing Bank]
 
 
 
 
 
By:
 
Name:
 
Title:
 







--------------------------------------------------------------------------------




[SUNTRUST BANK, as Issuing Bank]
 
 
 
 
 
By:
 
Name:
 
Title:
 





[BNP PARIBAS, as Issuing Bank]
 
 
 
 
 
By:
 
Name:
 
Title:
 





[MUFG UNION BANK, N.A., as Issuing Bank]
 
 
 
 
 
By:
 
Name:
 
Title:
 





ARIZONA PUBLIC SERVICE COMPANY
 
 
 
 
 
By:
 
Name:
 
Title:
 







--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower of any of its
obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an Eligible Assignee under Section 8.07 of the Credit
Agreement (subject to such consents, if any, as may be required under Section
8.07 of the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements referred to in Section
4.01(e) or delivered pursuant to Section 5.01(h), as applicable, thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vi) it has, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, and (vi) if it is a foreign lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and otherC-5




amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the Law of the State of New York.






--------------------------------------------------------------------------------








